


110 HR 1401 : Rail and Public Transportation

U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1401
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2007
			Received; read twice and referred to the Committee on
			 Commerce, Science, and Transportation
		
		AN ACT
		To improve the security of railroads,
		  public transportation, and over-the-road buses in the United States, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Rail and Public Transportation
			 Security Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. No preemption of State law.
					Title I—Rail and Public Transportation Security
					Sec. 101. National strategy for rail and public transportation
				security.
					Sec. 102. Assignment of providers of covered transportation to
				risk-based tiers.
					Sec. 103. Rail and public transportation assessments and
				plans.
					Sec. 104. Information sharing plan.
					Sec. 105. Rail security assistance.
					Sec. 106. Public transportation security
				assistance.
					Sec. 107. Over-the-road bus security assistance.
					Sec. 108. Fire and life safety improvements.
					Sec. 109. Security training program.
					Sec. 110. Security exercises.
					Sec. 111. Security research and development.
					Sec. 112. Whistleblower protections.
					Sec. 113. Increase in surface transportation security
				inspectors.
					Sec. 114. National domestic preparedness
				consortium.
					Sec. 115. Authorization of Visible Intermodal Protection
				Response Teams.
					Sec. 116. National Transportation Security Center of
				Excellence.
					Sec. 117. TSA personnel limitations.
					Sec. 118. Homeland security grants.
					Sec. 119. Threat assessment screening.
					Sec. 120. Background checks for covered
				individuals.
					Sec. 121. Task force on disqualifying crimes.
					Sec. 122. Penalties.
					Sec. 123. School bus transportation security.
					Sec. 124. Enhanced security measures for shipments of security
				sensitive materials.
					Sec. 125. Technology standards and clearinghouse to improve
				security of covered transportation.
					Sec. 126. Rail tank car security testing.
					Sec. 127. Rail radiological and nuclear detection.
					Sec. 128. Requirement to provide preference to qualified
				anti-terrorism technologies.
					Sec. 129. Promoting liability protections for providers of
				covered transportation and related technologies.
					Sec. 130. International rail security program.
					Sec. 131. Terrorist watchlist and immigration status review at
				high-risk transportation sites.
					Sec. 132. Review of grant-making efficiency.
					Sec. 133. Roles of the Department of Homeland Security and the
				Department of Transportation.
					Sec. 134. Assessment and report.
					Sec. 135. Study of foreign rail security practices.
					Sec. 136. Alternative material sources.
					Sec. 137. Immunity for reporting suspicious activities and
				mitigating terrorist threats relating to transportation security.
					Title II—Secure Transportation Through Increased Use of Canine
				Detection Teams
					Sec. 201. Increasing the number of canine detection teams for
				transportation security.
					Sec. 202. National explosives detection canine team program
				increase.
					Sec. 203. Transportation security administration breeding
				program increase.
				
			2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees has the meaning that
			 term has in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) and
			 includes the Committees on Homeland Security and Transportation and
			 Infrastructure of the House of Representatives and the Committees on Homeland
			 Security and Governmental Affairs and Commerce, Science, and Transportation of
			 the Senate.
			(2)Appropriate
			 stakeholdersThe term appropriate stakeholders
			 means—
				(A)providers of
			 covered transportation;
				(B)organizations
			 representing providers of covered transportation;
				(C)nonprofit employee
			 labor organizations representing railroad, public transportation, or
			 over-the-road bus workers;
				(D)shippers of
			 hazardous material;
				(E)manufacturers of railroad cars, public
			 transportation cars and buses, and over-the-road buses;
				(F)State departments
			 of transportation, regional agencies, and metropolitan planning
			 organizations;
				(G)public safety
			 officials;
				(H)law enforcement
			 and fire service officials; and
				(I)other relevant
			 persons.
				(3)Covered
			 transportationThe term covered transportation
			 means transportation provided by a railroad carrier, a provider of public
			 transportation, or an over-the-road bus.
			(4)DepartmentThe
			 term Department means the Department of Homeland
			 Security.
			(5)Designated
			 recipientThe term designated recipient has the
			 meaning that the term has in
			 section
			 5307(a) of title 49, United States Code.
			(6)Provider of
			 covered transportationThe term provider of covered
			 transportation means—
				(A)with respect to
			 transportation provided by a railroad carrier, the railroad carrier;
				(B)with respect to public transportation, the
			 designated recipient; and
				(C)with respect to transportation provided by
			 an over-the-road bus, the private operator.
				(7)Over-the-road
			 busThe term over-the-road bus means a bus
			 characterized by an elevated passenger deck located over a baggage
			 compartment.
			(8)Public
			 transportationThe term public transportation has
			 the meaning that term has in
			 section
			 5302(a) of title 49, United States Code.
			(9)RailroadThe
			 term railroad has the meaning that term has in
			 section
			 20102 of title 49, United States Code.
			(10)Railroad
			 carrierThe term railroad carrier has the meaning
			 that term has in section 20102 of title 49, United
			 States Code.
			(11)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(12)StateThe
			 term State means any one of the 50 States, the District of
			 Columbia, Puerto Rico, the Northern Mariana Islands, the Virgin Islands, Guam,
			 American Samoa, and any other territory or possession of the United
			 States.
			(13)TerrorismThe
			 term terrorism has the meaning that term has in section 2 of the
			 Homeland Security Act of 2002 (6 U.S.C. 101).
			(14)TransportationThe
			 term transportation, as used with respect to an
			 over-the-road-bus, means the movement of passengers or property by an
			 over-the-road-bus—
				(A)in the
			 jurisdiction of the United States between a place in a State and a place
			 outside the State (including a place outside the United States); or
				(B)in a State that
			 affects trade, traffic, and transportation described in subparagraph
			 (A).
				(15)United
			 StatesThe term United
			 States means the 50 States, the District of Columbia, Puerto Rico, the
			 Northern Mariana Islands, the Virgin Islands, Guam, American Samoa, and any
			 other territory or possession of the United States.
			3.No preemption of State
			 law
			(a)No preemption of
			 State lawNothing in
			 section
			 20106 of title 49, United States Code, preempts a State cause
			 of action, or any damages recoverable in such an action, including negligence,
			 recklessness, and intentional misconduct claims, unless compliance with State
			 law would make compliance with Federal requirements impossible. Nothing in
			 section
			 20106 of title 49, United States Code, confers Federal
			 jurisdiction of a question for such a cause of action.
			(b)Secretarial
			 powerSection 20106 of title 49, United
			 States Code, preempts only positive laws, regulations, or orders by executive
			 or legislative branch officials that expressly address railroad safety or
			 security. The Secretary and the Secretary of Transportation have the power to
			 preempt such positive enactments by substantially subsuming the same subject
			 matter, pursuant to proper administrative procedures.
			IRail
			 and Public Transportation Security
			101.National
			 strategy for rail and public transportation security
				(a)Modal
			 planNot later than 6 months
			 after the date of enactment of this Act, the Secretary shall develop and
			 implement the modal plan for covered transportation as required by
			 section
			 114(t)(1)(B) of title 49, United States Code. The modal plan
			 shall be entitled the National Strategy for Rail and Public
			 Transportation Security and shall include, at a minimum—
					(1)a description of
			 the roles, responsibilities, and authorities of Federal, State, and local
			 agencies, government sponsored entities, tribal governments, and appropriate
			 stakeholders under the plan;
					(2)identification of,
			 and a plan to address, gaps and unnecessary overlaps in the roles,
			 responsibilities, and authorities described in paragraph (1);
					(3)a methodology for
			 how the Department will work with the entities described in paragraph (1), and
			 make use of existing Federal expertise within the Department, the Department of
			 Transportation, and other appropriate agencies;
					(4)a process for
			 providing security clearances to facilitate intelligence and information
			 sharing with the entities described in paragraph (1);
					(5)a description
			 of—
						(A)how the Department
			 has reviewed terrorist attacks on covered transportation throughout the world
			 in the last 25 years;
						(B)the lessons
			 learned from those reviews; and
						(C)how those lessons
			 are being used in current and future efforts to secure covered
			 transportation;
						(6)a strategy and
			 timeline for the Department, the Department of Transportation, other
			 appropriate Federal agencies and private entities to research and develop new
			 technologies for securing covered transportation;
					(7)measurable goals,
			 including objectives, mechanisms, and a schedule for enhancing the security of
			 covered transportation;
					(8)a framework for
			 resuming the operation of covered transportation in the event of an act of
			 terrorism and prioritizing resumption of such operations;
					(9)a description of
			 current and future public outreach and educational initiatives designed to
			 inform the public on how to prevent, prepare for, respond to, and recover from
			 a terrorist attack on covered transportation; and
					(10)a process for
			 coordinating covered transportation security strategies and plans, including
			 the National Infrastructure Protection Plan required by Homeland Security
			 Presidential Directive 7; Executive Order: Strengthening Surface Transportation
			 Security dated December 5, 2006; the Memorandum of Understanding between the
			 Department and the Department of Transportation on Roles and Responsibilities
			 dated September 28, 2004; the Annex to the Memorandum of Understanding between
			 the Department and the Department of Transportation on Roles and
			 Responsibilities concerning railroad security dated September 28, 2006, and the
			 Annex to the Memorandum of Understanding between the Department and the
			 Department of Transportation on Roles and Responsibilities concerning Public
			 Transportation Security dated September 8, 2005.
					(b)Adequacy of
			 existing plans and strategiesNothing in this section shall
			 prevent the Secretary from using existing plans and strategies, including those
			 developed or implemented pursuant to
			 section
			 114(t) of title 49, United States Code, or Homeland Security
			 Presidential Directive–7, in meeting the requirements of subsection (a).
				102.Assignment of
			 providers of covered transportation to risk-based tiers
				(a)AssignmentThe
			 Secretary shall assign each provider of covered transportation to one of the
			 not less than three risk-based tiers established by the Secretary.
				(b)Provision of
			 informationThe Secretary may request, and the provider of
			 covered transportation shall provide, information necessary for the Secretary
			 to assign a provider of covered transportation to the appropriate tier under
			 subsection (a).
				(c)NotificationNot
			 later than 60 days after the date a provider of covered transportation is
			 assigned to a tier under this section, the Secretary shall notify the provider
			 of the tier to which the provider is assigned and the reasons for such
			 assignment.
				(d)High- and
			 medium-risk tiersAt least two of the tiers established by the
			 Secretary under this section shall be tiers designated for high- and
			 medium-risk providers of covered transportation.
				103.Rail and public
			 transportation assessments and plans
				(a)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the Secretary shall issue regulations that—
					(1)require each
			 provider of covered transportation assigned to a high- or medium-risk tier
			 under section 102—
						(A)to conduct a
			 vulnerability assessment in accordance with subsections (b) and (c); and
						(B)to prepare, submit
			 to the Secretary for approval, and implement a security plan in accordance with
			 this section that addresses security performance requirements under subsection
			 (f); and
						(2)establish
			 standards, and guidelines for vulnerability assessments under subsection (c)
			 and security plans under subsection (d) and for developing and implementing
			 such security plans.
					(3)establish a
			 security program for providers of covered transportation not assigned to a high
			 or medium-risk tier under section 102, including a process for providers to
			 conduct vulnerability assessments and prepare and implement security plans, as
			 determined appropriate by the Secretary.
					(b)Deadline for
			 submissionNot later than 6 months after the date of issuance of
			 the regulations under subsection (a), the vulnerability assessments and
			 security plans required by such regulations for a provider of covered
			 transportation assigned to a high- or medium-risk tier shall be completed and
			 submitted to the Secretary for review and approval.
				(c)Vulnerability
			 Assessments
					(1)RequirementsThe
			 Secretary shall provide technical assistance and guidance to providers of
			 covered transportation in conducting vulnerability assessments under this
			 section and shall require that each vulnerability assessment of a provider of
			 covered transportation assigned to a high- or medium-risk tier under section
			 102 include, at a minimum—
						(A)identification and
			 evaluation of critical covered transportation assets and infrastructures of the
			 provider, including platforms, stations, bus and intermodal terminals, tunnels,
			 bridges, switching and storage areas, and information systems;
						(B)identification of
			 the threats to those assets and infrastructures;
						(C)identification of
			 the security weaknesses of the covered transportation in—
							(i)physical
			 security;
							(ii)passenger and
			 cargo security;
							(iii)programmable
			 electronic devices, computers, or other automated systems which are used in
			 providing the transportation;
							(iv)alarms, cameras,
			 and other protection systems;
							(v)communications
			 systems, including dispatching services and mobile service equipment systems,
			 to provide access to emergency services in underground fixed guideway
			 systems;
							(vi)utilities;
							(vii)emergency
			 response planning;
							(viii)employee
			 training; and
							(ix)such other
			 matters as the Secretary determines appropriate; and
							(D)identification of
			 redundant and backup systems required to ensure the continued operations of
			 critical elements of the covered transportation in the event of an attack or
			 other incident, including disruption of commercial electric power or
			 communications network.
						(2)Threat
			 informationA provider of covered transportation conducting a
			 vulnerability assessment under this section shall incorporate in the assessment
			 any threat information provided by the Secretary and other sources.
					(d)Security
			 Plans
					(1)RequirementsThe
			 Secretary shall provide technical assistance and guidance to providers of
			 covered transportation in preparing and implementing security plans under this
			 section and shall require that each security plan of each provider of covered
			 transportation assigned a high- or medium-risk under section 102 include, at a
			 minimum—
						(A)identification of a security coordinator
			 having authority—
							(i)to
			 implement security actions under the plan;
							(ii)to
			 coordinate security improvements described in sections 105, 106, and 107;
			 and
							(iii)to
			 receive immediate communications from appropriate Federal officials regarding
			 covered transportation security;
							(B)plans for periodic
			 exercises under section 110 that include participation by local law enforcement
			 agencies and emergency responders as appropriate;
						(C)a list of needed capital and operational
			 improvements such as those described in sections 105, 106, and 107;
						(D)procedures to be
			 implemented or used by the provider in response to a terrorist attack,
			 including evacuation and passenger communication plans that include individuals
			 with disabilities;
						(E)identification of
			 steps taken with State and local law enforcement agencies, emergency
			 responders, and Federal officials to coordinate security measures and plans for
			 response to a terrorist attack;
						(F)a strategy and
			 timeline for conducting training under section 109, including recurrent
			 training and periodic unannounced exercises for employees of the provider to be
			 carried out under the plan to prevent, prepare for, or respond to a terrorist
			 attack;
						(G)enhanced security
			 measures to be taken by the provider when the Secretary declares a period of
			 heightened security risk;
						(H)plans for
			 redundant and backup systems required to ensure the continued operation of
			 critical covered transportation elements of the provider in the event of a
			 terrorist attack or other incident;
						(I)plans for
			 locating, including by covert electronic devices, shipments of railroad cars
			 transporting security sensitive materials or nuclear waste so that, if the
			 assets are lost or stolen, the provider or law enforcement authorities may
			 locate, track, and recover the assets;
						(J)a strategy for
			 implementing enhanced security for shipments of security sensitive materials
			 under section 124; and
						(K)such other actions
			 or procedures as the Secretary determines are appropriate to address the
			 covered transportation security of the provider to a terrorist attack.
						(2)Security
			 coordinator requirementsThe Secretary shall require that the
			 individual serving as the security coordinator identified in paragraph (1)(A)
			 is a citizen of the United States. The Secretary may waive this requirement
			 with respect to an individual if the Secretary determines that it is
			 appropriate to do so based on a background check of the individual and a review
			 of terrorist watch lists to ensure that the individual is not identified on any
			 such terrorist watch list.
					(3)Consistency with
			 other plansThe Secretary shall ensure that each security plan
			 under this section is consistent with the requirements of the National Strategy
			 for Rail and Public Transportation Security described in section 101.
					(e)Provided by
			 SecretaryThe Secretary shall
			 provide, in a timely manner to the maximum extent practicable under applicable
			 authority and in the interest of national security, to the provider of the
			 covered transportation threat information that is relevant to the provider when
			 preparing and submitting a vulnerability assessment and security plan,
			 including an assessment of the most likely method that could be used by
			 terrorists to exploit weaknesses in the covered transportation security and the
			 likelihood of success by such terrorists.
				(f)Security
			 Performance RequirementsThe
			 Secretary shall, by regulation, establish security performance requirements for
			 the security plans required for providers of covered transportation. The
			 regulations shall—
					(1)require separate
			 and increasingly stringent security performance requirements for security plans
			 as the level of risk associated with the tier increases; and
					(2)permit each
			 provider of covered transportation submitting a security plan to select a
			 combination of security measures that satisfy the security performance
			 requirements established by the Secretary under this subsection.
					(g)Deadline for
			 review processNot later than 12 months after the date of the
			 issuance of the regulations under subsection (a), the Secretary shall—
					(1)review each
			 vulnerability assessment and security plan submitted to the Secretary in
			 accordance with subsection (b);
					(2)require amendments
			 to any security plan that does not meet the requirements of this section,
			 including the regulations issued under subsection (a);
					(3)approve any
			 vulnerability assessment or security plan that meets the requirements of this
			 section, including such regulations; and
					(4)review each
			 security plan periodically thereafter.
					(h)Interim security
			 measuresThe Secretary shall require, during the period before
			 the deadline established under subsection (b), each provider of covered
			 transportation required to submit a security plan under subsection (b) to
			 implement any necessary interim security measures to deter, mitigate, and
			 respond to, to the maximum extent practicable, a transportation security
			 incident with respect to the covered transportation or a substantive threat of
			 such an incident until the security plan of the provider is approved.
				(i)Nondisclosure of
			 Information
					(1)In
			 generalNothing in this Act shall be construed to require the
			 disclosure of a vulnerability assessment or a security plan of a provider of
			 covered transportation to the extent that such information is exempted from
			 mandatory disclosure under
			 section
			 552 of title 5, United States Code.
					(2)Other
			 obligations unaffectedNothing in this section shall affect any
			 obligation of the provider of covered transportation to submit or make
			 available information to covered transportation employees, nonprofit employee
			 labor organizations, or a Federal, State, or local government agency under, or
			 otherwise to comply with, any other law.
					(3)Submission of
			 information to CongressNothing in this section shall be construed
			 as authorizing the withholding of any information from Congress.
					(4)Disclosure of
			 Independently Furnished InformationNothing in this section shall be construed
			 as affecting any authority or obligation of a Federal agency to disclose any
			 record or information that the Federal agency obtains from a provider of
			 covered transportation under any other law.
					(j)Penalties
					(1)Administrative
			 penalties
						(A)In
			 generalThe Secretary may impose an administrative penalty of not
			 more than $100,000 for failure to comply with this section, including
			 regulations issued under subsection (a).
						(B)Notice and
			 opportunity to request hearingBefore imposing a penalty under
			 subparagraph (A), the Secretary shall provide to the person against whom the
			 penalty is to be imposed—
							(i)written notice of
			 the proposed penalty; and
							(ii)the opportunity
			 to request, not later than 30 days after the date on which the person receives
			 the notice, a hearing on the proposed penalty.
							(C)RegulationsThe
			 Secretary may issue regulations establishing the procedures for administrative
			 hearings and appropriate review of penalties imposed under this Act, including
			 deadlines.
						(2)Civil
			 penalties
						(A)In
			 generalThe Secretary may
			 bring an action in a United States district court against any provider of
			 covered transportation that violates or fails to comply with this Act,
			 including regulations issued under subsection (a), or a security plan approved
			 by the Secretary under this section.
						(B)ReliefIn
			 any action under this Act, a court may issue an order for injunctive relief and
			 may impose a civil penalty of not more than $75,000 for each day on which a
			 violation occurs or a failure to comply continues.
						(3)Criminal
			 penaltiesA provider of
			 covered transportation who intentionally violates this section, including
			 regulations issued under subsection (a), shall be fined not more than $50,000
			 for each day of such violation, imprisoned for not more than 2 years, or
			 both.
					(k)Existing
			 Procedures, Protocols and Standards
					(1)DeterminationIn response to a petition by a provider of
			 covered transportation or at the discretion of the Secretary, the Secretary may
			 recognize existing procedures, protocols, and standards of a provider of
			 covered transportation that the Secretary determines to meet all or part of the
			 requirements of this section, including regulations issued under subsection
			 (a), regarding vulnerability assessments and security plans.
					(2)ElectionUpon review and written determination by
			 the Secretary that existing procedures, protocols, or standards of a provider
			 of covered transportation satisfy all of the requirements of this section,
			 including regulations issued under subsection (a), the provider may elect to
			 comply with those procedures, protocols, or standards instead of the
			 requirements of this section.
					(3)Partial
			 approvalIf the Secretary
			 determines that the existing procedures, protocols, or standards of a provider
			 of covered transportation satisfy only part of the requirements of this
			 section, including regulations issued under subsection (a), the Secretary may
			 accept such submission, but shall require submission by the provider of any
			 additional information relevant to the vulnerability assessment and security
			 plan of the provider to ensure that the remaining requirements of this section
			 are fulfilled.
					(4)NotificationIf the Secretary determines that particular
			 existing procedures, protocols, or standards of a provider of covered
			 transportation under this subsection do not satisfy the requirements of this
			 section, including regulations issued under subsection (a), the Secretary shall
			 provide to such provider a written notification that includes an explanation of
			 the reasons why the determination could not be made.
					(5)ReviewNothing
			 in this subsection shall relieve the Secretary of the obligation—
						(A)to review the
			 vulnerability assessment and security plan submitted by a provider of covered
			 transportation under this section; and
						(B)to approve or
			 disapprove each submission on an individual basis.
						(l)Periodic Review
			 by Provider of Covered Transportation Required
					(1)Submission of
			 reviewNot later than 3 years after the date on which a
			 vulnerability assessment or security plan required to be submitted to the
			 Secretary under subsection (b) is submitted, and at least once every 5 years
			 thereafter (or on such a schedule as the Secretary may establish by
			 regulation), the provider of covered transportation who submitted the
			 vulnerability assessment or security plan shall also submit to the Secretary a
			 review of the adequacy of the vulnerability assessment or security plan that
			 includes a description of any material changes made to the vulnerability
			 assessment or security plan.
					(2)Review of
			 reviewNot later than 180 days after the date on which a review
			 is submitted, the Secretary shall review the review and notify the provider of
			 covered transportation submitting the review of the Secretary’s approval or
			 disapproval of such review.
					(m)Shared
			 FacilitiesThe Secretary may permit under this section the
			 development and implementation of coordinated vulnerability assessments and
			 security plans to the extent 2 or more providers of covered transportation have
			 shared facilities (such as tunnels, bridges, or stations, or facilities) that
			 are geographically close or otherwise co-located.
				(n)Ferry
			 exemptionThis section does not apply to any ferry system for
			 which a vulnerability assessment and security plan is required pursuant to
			 chapter 701 of title 46,
			 United States Code.
				(o)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary, in
			 consultation with the Secretary of Transportation, shall submit a report to the
			 appropriate congressional committees regarding the feasibility of implementing
			 name-based checks against terrorist watch lists for all National Railroad
			 Passenger Corporation passengers.
				104.Information
			 sharing plan
				(a)In
			 GeneralNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall develop and submit to the appropriate
			 congressional committees a railroad, public transportation, and over-the-road
			 bus information sharing plan to ensure the development of both tactical and
			 strategic intelligence products pertaining to the threats and vulnerabilities
			 to covered transportation for dissemination to Federal, State, and local
			 agencies, tribal governments, and appropriate stakeholders.
				(b)Content of
			 PlanThe plan submitted under subsection (a) shall
			 include—
					(1)a description of
			 how intelligence analysts in the Transportation Security Administration are
			 coordinating with other intelligence analysts in the Department and other
			 Federal, State, and local agencies;
					(2)reasonable deadlines
			 for the completion of any organizational changes within the Department to
			 accommodate implementation of the plan; and
					(3)a description of
			 resource needs for fulfilling the plan.
					(c)Updates
					(1)Certification of
			 ImplementationAfter the plan is submitted under subsection (a),
			 the Secretary shall certify to the appropriate congressional committees when
			 the plan has been implemented.
					(2)Annual
			 reportsAfter the Secretary provides the certification under
			 paragraph (1), the Secretary shall provide a report to the appropriate
			 congressional committees each year thereafter on the following:
						(A)The number and
			 brief description of each railroad, public transportation, and over-the-road
			 bus intelligence report created and disseminated under the plan.
						(B)The classification
			 of each report as tactical or strategic.
						(C)The numbers of
			 different government, law enforcement, and public or private sector partners
			 who the Department provided with each intelligence product.
						(d)Annual
			 SurveysThe Secretary shall conduct an annual survey of the
			 satisfaction of each of the recipients of railroad, public transportation, and
			 over-the-road bus intelligence reports created and disseminated under the plan
			 and include the results of the survey as part of the corresponding annual
			 report provided under subsection (c)(2).
				(e)Classification of
			 materialTo the greatest
			 extent possible, the Department shall provide appropriate stakeholders with
			 information in an unclassified format.
				(f)Security
			 ClearancesThe Department shall assist the appropriate Federal,
			 State, regional, local, and tribal authorities, in addition to appropriate
			 stakeholders, in obtaining the security clearances needed to receive classified
			 covered transportation security information as necessary if this information
			 cannot be disseminated in an unclassified format.
				105.Rail security
			 assistance
				(a)In
			 generalThe Secretary shall
			 establish a program for making grants to eligible entities for security
			 improvements described in subsection (b).
				(b)Uses of
			 fundsA recipient of a grant under this section shall use the
			 grant funds for one or more of the following:
					(1)Perimeter
			 protection systems, including access control, installation of improved
			 lighting, fencing, and barricades at railroad facilities.
					(2)Technologies to reduce the vulnerability of
			 railroad cars.
					(3)Passenger railroad
			 station security capital improvement projects that the Secretary determines
			 enhance rail station security.
					(4)Security improvements to passenger railroad
			 stations and other railroad transportation infrastructure, including stations
			 and other railroad transportation infrastructure owned by State or local
			 governments.
					(5)Tunnel protection
			 systems.
					(6)Evacuation
			 improvements.
					(7)Inspection
			 technologies, including verified visual inspection technologies using hand-held
			 readers and discs.
					(8)Communications
			 equipment, including equipment that is interoperable with Federal, State, and
			 local agencies and tribal governments.
					(9)Chemical,
			 biological, radiological, or explosive detection, including canine patrols for
			 such detection.
					(10)Surveillance
			 equipment.
					(11)Cargo or
			 passenger screening equipment.
					(12)Railroad security inspection facilities and
			 related infrastructure at United States international borders, including
			 additional side railroad track necessary for passenger and freight train
			 security inspection.
					(13)Emergency
			 response equipment, including fire suppression and decontamination equipment,
			 personal protective equipment, and defibrillators.
					(14)Global
			 positioning or tracking and recovery equipment.
					(15)Redundant
			 critical operations control systems.
					(16)Operating and capital costs associated with
			 security awareness, preparedness, and response training, including training
			 under section 109 and training developed by universities and institutions of
			 higher education and by nonprofit employee labor organizations, for railroad
			 employees, including front-line employees.
					(17)Live or simulated
			 exercises described in section 110.
					(18)Overtime
			 reimbursement for additional security personnel during periods of heightened
			 security as determined by the Secretary.
					(19)Public awareness
			 campaigns for enhanced rail security.
					(20)Operational costs
			 for personnel assigned to full-time security or counterterrorism duties related
			 to rail transportation.
					(21)Such other
			 security improvements as the Secretary considers appropriate.
					(c)Department of
			 Homeland Security ResponsibilitiesIn carrying out the responsibilities under
			 subsection (a), the Secretary shall—
					(1)determine the
			 requirements for recipients of grants under this section, including application
			 requirements;
					(2)pursuant to
			 subsection (f), determine who are the recipients of grants under this
			 section;
					(3)pursuant to
			 subsection (b), determine the uses for which grant funds may be used under this
			 section;
					(4)establish
			 priorities for uses of funds for grant recipients under this section;
			 and
					(5)not later than 5
			 business days after making determinations under paragraphs (1) through (4),
			 transfer grant funds under this section to the Secretary of Transportation for
			 distribution to the recipients of grants determined by the Secretary under
			 paragraph (2).
					(d)Department of
			 Transportation ResponsibilitiesThe Secretary of Transportation shall
			 distribute grant funds under this section to the recipients of grants
			 determined by the Secretary under subsection (f).
				(e)Monitoring and
			 AuditingThe Department of
			 Homeland Security and the Department of Transportation jointly shall monitor
			 and audit the use of funds under this section.
				(f)EligibilityA railroad carrier is eligible for a grant
			 under this section if the carrier has completed a vulnerability assessment and
			 developed a security plan that the Secretary has approved under section 103.
			 Grant funds may only be used for permissible uses under subsection (b) to
			 further a rail security plan.
				(g)Multiyear
			 awardsPursuant to this section, the Secretary may issue
			 multi-year grants for not longer than a 5-year period.
				(h)Letters of
			 intent
					(1)IssuanceThe
			 Secretary may issue a letter of intent to a recipient of a grant under this
			 section, to commit funding from future budget authority of an amount, not more
			 than the Federal Government’s share of the project’s cost, for a capital
			 improvement project.
					(2)ScheduleThe
			 letter of intent under this subsection shall establish a schedule under which
			 the Secretary will reimburse the recipient for the Federal Government’s share
			 of the project’s costs, as amounts become available, if the recipient, after
			 the Secretary issues that letter, carries out the project without receiving
			 amounts under a grant issued under this section.
					(3)Notice to
			 secretaryA recipient that has been issued a letter of intent
			 under this section shall notify the Secretary of the recipient’s intent to
			 carry out a project before the project begins.
					(4)Notice to
			 congressThe Secretary shall transmit to the appropriate
			 congressional committees a written notification at least 3 days before the
			 issuance of a letter of intent under this subsection.
					(5)LimitationsA
			 letter of intent issued under this subsection is not an obligation of the
			 Federal Government under
			 section
			 1501 of title 31, United States Code, and the letter is not
			 deemed to be an administrative commitment for financing. An obligation or
			 administrative commitment may be made only as amounts are provided in
			 authorization and appropriations laws.
					(6)Statutory
			 constructionNothing in this section shall be construed to
			 prohibit the obligation of amounts pursuant to a letter of intent under this
			 section in the same fiscal year as the letter of intent is issued.
					(i)Federal
			 share
					(1)In
			 GeneralExcept as provided in paragraphs (2) and (3), a grant for
			 a project under this section shall be for 80 percent of the net cost of the
			 project.
					(2)Small project
			 exceptionIf a grant under
			 this section is for a project with a net cost of $25,000 or less, the Federal
			 share for the grant shall be for 100 percent of such cost.
					(3)National
			 security exceptionIf the
			 Secretary determines, upon written notice to the appropriate congressional
			 committees, that a higher Federal share for a grant under this section is
			 necessary to respond to an urgent threat to national security, the Secretary
			 may increase the Federal share for the grant to up to 100 percent of the net
			 cost of the project.
					(4)ApplicabilityThis
			 subsection shall only apply to freight railroad carriers.
					(j)Subject to
			 certain standardsA recipient
			 of a grant under this section and section 108 shall be required to comply with
			 the standards of section 24312 of title 49, United
			 States Code, as in effect on January 1, 2007, with respect to the project in
			 the same manner as the National Railroad Passenger Corporation is required to
			 comply with such standards for construction work financed under an agreement
			 made under section 24308(a) of that title.
				(k)Limitation on
			 uses of fundsA grant made under this section may not be
			 used—
					(1)to supplant State
			 or local funds; and
					(2)to make any State
			 or local government cost-sharing contribution under any other law.
					(l)Annual
			 reportsEach recipient of a grant under this section shall report
			 annually to the Secretary on the use of grant funds.
				(m)GuidelinesBefore distribution of funds to recipients
			 of grants under this section, the Secretary, shall issue guidelines to ensure
			 that, to the extent that recipients of grants under this section use
			 contractors or subcontractors, such recipients use small,
			 minority, women-owned, or disadvantaged businesses as contractors or
			 subcontractors to the extent practicable.
				(n)Authorization of
			 appropriations
					(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 $600,000,000 for each of fiscal years 2008 through 2011 for making grants under
			 this section.
					(2)Period of
			 availabilitySums appropriated to carry out this section shall
			 remain available until expended.
					106.Public
			 transportation security assistance
				(a)In
			 generalThe Secretary shall
			 establish a program for making grants to an eligible public transportation
			 designated recipient for security improvements described in subsection
			 (b).
				(b)Uses of
			 fundsA recipient of a grant under subsection (a) shall use the
			 grant funds for one or more of the following:
					(1)Perimeter
			 protection systems, including access control, installation of improved
			 lighting, fencing, and barricades.
					(2)Security improvements to stations and other
			 public transportation infrastructure, including stations and other public
			 transportation infrastructure owned by State or local governments.
					(3)Tunnel protection
			 systems.
					(4)Evacuation
			 improvements.
					(5)Inspection
			 technologies, including verified visual inspection technologies using hand-held
			 readers and discs.
					(6)Communications
			 equipment, including mobile service equipment to provide access to emergency
			 services in an underground fixed guideway system.
					(7)Chemical,
			 biological, or radiological or explosive detection, including canine patrols
			 for such detection.
					(8)Surveillance
			 equipment.
					(9)Emergency response
			 equipment, including fire suppression and decontamination equipment, personal
			 protective equipment, and defibrillators.
					(10)Purchase and
			 placement of bomb-resistant trash cans throughout public transportation
			 facilities, including subway exits, entrances, and tunnels.
					(11)Global positioning
			 or tracking and recovery equipment.
					(12)Redundant
			 critical operations control systems.
					(13)Live or simulated
			 exercises described in section 110.
					(14)Public awareness
			 campaigns for enhanced public transportation security.
					(15)Operating and capital costs associated with
			 security awareness, preparedness, and response training, including training
			 under section 109 and training developed by universities and institutions of
			 higher education and by nonprofit employee labor organizations, for public
			 transportation employees, including front-line employees.
					(16)Overtime reimbursement, including
			 reimbursement of State, local, and tribal governments for costs, for additional
			 security personnel during periods of heightened security as determined by the
			 Secretary.
					(17)Operational costs, including reimbursement
			 of State, local, and tribal governments for costs for personnel assigned to
			 full-time security or counterterrorism duties related to public
			 transportation.
					(18)Such other security improvements as the
			 Secretary considers appropriate, including security improvements for newly
			 completed public transportation systems that are not yet operable for passenger
			 use.
					(c)Department of
			 Homeland Security ResponsibilitiesIn carrying out the responsibilities under
			 subsection (a), the Secretary shall—
					(1)determine the
			 requirements for recipients of grants under this section, including application
			 requirements;
					(2)pursuant to
			 subsection (f), determine who are the recipients of grants under this
			 section;
					(3)pursuant to
			 subsection (b), determine the uses for which grant funds may be used under this
			 section;
					(4)establish priorities
			 for uses of funds for grant recipients under this section; and
					(5)not later than 5 business days after making
			 determinations under paragraphs (1) through (4), transfer grant funds under
			 this section to the Secretary of Transportation for distribution to the
			 recipients of grants determined by the Secretary under paragraph (2).
					(d)Department of
			 transportation responsibilitiesThe Secretary of Transportation
			 shall distribute grant funds under this section to the recipients of grants
			 determined by the Secretary under subsection (f).
				(e)Monitoring and
			 AuditingThe Department of
			 Homeland Security and the Department of Transportation shall jointly monitor
			 and audit the use of funds under this section.
				(f)EligibilityA designated recipient is eligible for a
			 grant under this section if the recipient has completed a vulnerability
			 assessment and developed a security plan that the Secretary has approved under
			 section 103. Grant funds may only be used for permissible uses under subsection
			 (b) to further a public transportation security plan.
				(g)Subject to
			 certain terms and conditionsExcept as otherwise specifically provided
			 in this section, a grant provided under this section shall be subject to the
			 terms and conditions applicable to a grant made under
			 section
			 5307 of title 49, United States Code, as in effect on January
			 1, 2007, and such other terms and conditions as are determined necessary by the
			 Secretary.
				(h)Limitation on
			 uses of fundsGrants made under this section may not be
			 used—
					(1)to supplant State
			 or local funds; and
					(2)to make any State
			 or local government cost-sharing contribution under any other law.
					(i)Annual
			 reportsEach recipient of a grant under this section shall report
			 annually to the Secretary on the use of the grant funds.
				(j)GuidelinesBefore distribution of funds to recipients
			 of grants under this section, the Secretary shall issue guidelines to ensure
			 that, to the extent that recipients of grants under this section use
			 contractors or subcontractors, such recipients shall use
			 small, minority, women-owned, or disadvantaged businesses as contractors or
			 subcontractors to the extent practicable.
				(k)Authorization of
			 appropriations
					(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 to make grants under this section—
						(A)$775,000,000 for
			 fiscal year 2008;
						(B)$825,000,000 for
			 fiscal year 2009;
						(C)$880,000,000 for
			 fiscal year 2010; and
						(D)$880,000,000 for
			 fiscal year 2011.
						(2)Period of
			 availabilitySums appropriated to carry out this section shall
			 remain available until expended.
					107.Over-the-road
			 bus security assistance
				(a)In
			 generalThe Secretary shall
			 establish a program for making grants for eligible private operators providing
			 transportation by an over-the-road bus for security improvements described in
			 subsection (b).
				(b)Uses of
			 fundsA recipient of a grant received under subsection (a) shall
			 use the grant funds for one or more of the following:
					(1)Constructing and modifying terminals,
			 garages, facilities, or over-the-road buses to increase their security,
			 including terminals and other over-the-road bus facilities owned by State or
			 local governments.
					(2)Protecting or
			 isolating the driver of an over-the-road bus.
					(3)Acquiring,
			 upgrading, installing, or operating equipment, software, or accessorial
			 services for collection, storage, or exchange of passenger and driver
			 information through ticketing systems or otherwise and for information links
			 with government agencies.
					(4)Installing cameras
			 and video surveillance equipment on over-the-road buses and at terminals,
			 garages, and over-the-road bus facilities.
					(5)Establishing and
			 improving an emergency communications system linking drivers and over-the-road
			 buses to the recipient’s operations center or linking the operations center to
			 law enforcement and emergency personnel.
					(6)Implementing and
			 operating passenger screening programs for weapons and explosives.
					(7)Public awareness
			 campaigns for enhanced over-the-road bus security.
					(8)Operating and capital costs associated with
			 security awareness, preparedness, and response training, including training
			 under section 109 and training developed by universities and institutions of
			 higher education and by nonprofit employee labor organizations, for
			 over-the-road bus employees, including front-line employees.
					(9)Chemical,
			 biological, radiological, or explosive detection, including canine patrols for
			 such detection.
					(10)Overtime reimbursement, including
			 reimbursement of State, local, and tribal governments for costs, for additional
			 security personnel during periods of heightened security as determined by the
			 Secretary.
					(11)Live or simulated
			 exercises described in section 110.
					(12)Operational costs, including reimbursement
			 of State, local, and tribal governments for such costs, for personnel assigned
			 to full-time security or counterterrorism duties related to over-the-road bus
			 transportation.
					(13)Such other
			 improvements as the Secretary considers appropriate.
					(c)Department of
			 Homeland Security ResponsibilitiesIn carrying out the responsibilities under
			 subsection (a), the Secretary shall—
					(1)determine the
			 requirements for recipients of grants under this section, including application
			 requirements;
					(2)pursuant to
			 subsection (f), determine who are the recipients of grants under this
			 section;
					(3)pursuant to
			 subsection (b), determine the uses for which grant funds may be used under this
			 section;
					(4)establish
			 priorities for uses of funds for grant recipients under this section;
			 and
					(5)not later than 5 business days of making
			 determinations under paragraphs (1) through (4), transfer grant funds under
			 this section to the Secretary of Transportation for distribution to the
			 recipients of grants determined by the Secretary under paragraph (2).
					(d)Department of
			 Transportation responsibilitiesThe Secretary of Transportation
			 shall distribute grant funds under this section to the recipients of grants
			 determined by the Secretary under subsection (f).
				(e)Monitoring and
			 auditingThe Department of Homeland Security and the Department
			 of Transportation shall jointly monitor and audit the use of funds under this
			 section.
				(f)EligibilityA private operator providing transportation
			 by an over-the-road bus is eligible for a grant under this section if the
			 operator has completed a vulnerability assessment and developed a security plan
			 that the Secretary has approved under section 103. Grant funds may only be used
			 for permissible uses under subsection (b) to further an over-the-road bus
			 security plan.
				(g)Subject to
			 certain terms and conditionsExcept as otherwise specifically
			 provided in this section, a grant made under this section shall be subject to
			 the terms and conditions applicable to subrecipients who provide intercity bus
			 transportation under section 5311(f) of title 49, United
			 States Code, and such other terms and conditions as are determined necessary by
			 the Secretary.
				(h)Limitation on
			 uses of fundsA grant made under this section may not be used
			 to—
					(1)supplant State or
			 local funds for activities; and
					(2)make any State or
			 local government cost-sharing contribution under any other law.
					(i)Annual
			 reportsEach recipient of a grant under this section shall report
			 annually to the Secretary and the Secretary of Transportation on the use of
			 such grant funds.
				(j)GuidelinesBefore distribution of funds to recipients
			 of grants under this section, the Secretary shall issue guidelines to ensure
			 that to the extent that recipients of grants under this section use contractors
			 or subcontractors, such recipients shall use small, minority, women-owned, and
			 disadvantaged businesses as contractors or subcontractors to the extent
			 practicable.
				(k)Authorization
					(1)In
			 generalThere is authorized to be appropriated to the Secretary
			 to make grants under this section—
						(A)$12,000,000 for
			 fiscal year 2008; and
						(B)$25,000,000 for
			 each of fiscal years 2009 through 2011.
						(2)Period of
			 availabilitySums appropriated to carry out this section shall
			 remain available until expended.
					108.Fire and life safety
			 improvements
				(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Transportation for making
			 grants to the National Railroad Passenger Corporation, for the purpose of
			 carrying out projects to make fire and life safety improvements to Amtrak
			 tunnels on the Northeast Corridor the following amounts:
					(1)For the 6 tunnels in New York City, New
			 York, to provide ventilation, electrical, and fire safety technology
			 improvements, emergency communication and lighting systems, and emergency
			 access and egress for passengers—
						(A)$25,000,000 for
			 fiscal year 2008;
						(B)$25,000,000 for
			 fiscal year 2009;
						(C)$25,000,000 for
			 fiscal year 2010; and
						(D)$25,000,000 for
			 fiscal year 2011.
						(2)For the Baltimore
			 & Potomac Tunnel and the Union Tunnel in Baltimore, Maryland, to provide
			 adequate drainage and ventilation, communication, lighting, standpipe, and
			 passenger egress improvements—
						(A)$5,000,000 for
			 fiscal year 2008;
						(B)$5,000,000 for
			 fiscal year 2009;
						(C)$5,000,000 for
			 fiscal year 2010; and
						(D)$5,000,000 for
			 fiscal year 2011.
						(3)For the Union Station tunnels in the
			 District of Columbia to provide ventilation, communication, lighting, and
			 passenger egress improvements—
						(A)$5,000,000 for
			 fiscal year 2008;
						(B)$5,000,000 for
			 fiscal year 2009;
						(C)$5,000,000 for
			 fiscal year 2010; and
						(D)$5,000,000 for
			 fiscal year 2011.
						(b)Availability of
			 amountsAmounts appropriated pursuant to this section shall
			 remain available until expended.
				(c)GuidelinesBefore distribution of funds to recipients
			 of grants under this section, the Secretary of Transportation shall issue
			 guidelines to ensure that, to the extent that recipients of grants under this
			 section use contractors or subcontractors, such recipients shall use small,
			 minority, women-owned, or disadvantaged businesses as the contractors or
			 subcontractors to the extent practicable.
				109.Security
			 training program
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall—
					(1)develop security
			 training programs to prepare all railroad, public transportation, and
			 over-the-road bus workers, including front-line employees, for potential threat
			 conditions; and
					(2)issue detailed
			 guidance for the program.
					(b)ConsultationThe
			 Secretary shall develop the guidance under subsection (a)(2) in consultation
			 with—
					(1)appropriate law
			 enforcement, fire service, security, and terrorism experts;
					(2)representatives of
			 providers of covered transportation; and
					(3)nonprofit employee labor organizations
			 representing railroad, public transportation, over-the-road bus workers, or
			 emergency response personnel.
					(c)Program
			 elementsThe guidance
			 developed under subsection (a)(2) shall require security training programs
			 described in subsection (a) to include, at a minimum, elements to address the
			 following:
					(1)Determination of
			 the seriousness of any occurrence or threat.
					(2)Crew and passenger
			 communication and coordination.
					(3)Appropriate
			 responses to defend oneself, including using nonlethal defense devises.
					(4)Evacuation
			 procedures for passengers and workers, including individuals with
			 disabilities.
					(5)Live situational
			 training exercises regarding various threat conditions, including tunnel
			 evacuation procedures.
					(6)Recognition and
			 reporting of dangerous substances and suspicious packages, persons, and
			 situations.
					(7)Understanding
			 security incident procedures, including procedures for communicating with
			 governmental and nongovernmental emergency response providers and for on-scene
			 interaction with such emergency response providers.
					(8)Operation and
			 maintenance of security equipment and systems.
					(9)Other security training activities that the
			 Secretary considers appropriate.
					(d)Required
			 Programs
					(1)Development and
			 submission to SecretaryNot later than 60 days after the
			 Secretary issues guidance under subsection (a)(2), each provider of covered
			 transportation shall develop a security training program in accordance with the
			 guidance developed under subsection (2) and submit the program to the Secretary
			 for approval.
					(2)ApprovalNot later than 60 days after receiving a
			 security training program proposal under this subsection, the Secretary shall
			 approve the program or require the provider of covered transportation that
			 developed the program to make any revisions to the program that the Secretary
			 considers necessary for the program to meet the guidance requirements.
					(3)TrainingNot
			 later than 1 year after the Secretary approves a security training program
			 proposal under this subsection, the provider of covered transportation that
			 developed the program shall complete the training of all workers covered under
			 the program.
					(4)UpdatesThe Secretary shall periodically review and
			 update as appropriate the training guidance issued under subsection (a)(2) to
			 reflect new or changing security threats and require providers of covered
			 transportation to revise their programs accordingly and provide additional
			 training to their workers as necessary.
					(e)National
			 training programThe Secretary shall ensure that the training
			 program developed under subsection (a) is a component of the National Training
			 Program established under section 648 of the Department of Homeland Security
			 Appropriations Act of 2007 (6 U.S.C. 748).
				(f)Ferry
			 exemptionThis section does not apply to any ferry system for
			 which training is required to be conducted pursuant to
			 section
			 70103 of title 46, United States Code.
				(g)Reporting
			 requirementsNot later than one year after the issuance of
			 guidelines under subsection (a)(2), the Secretary shall conduct a survey
			 regarding the satisfaction of workers regarding the effectiveness and adequacy
			 of the training programs. In addition, the Secretary shall submit a report to
			 the appropriate congressional committees regarding the results of the survey
			 and the progress of providers of covered transportation in meeting the
			 requirements of paragraphs (1) and (3) of subsection (d).
				110.Security
			 exercises
				(a)In
			 generalThe Secretary shall establish a program for conducting
			 security exercises for covered transportation for the purpose of assessing and
			 improving the capabilities of entities described in subsection (b) to prevent,
			 prepare for, mitigate against, respond to, and recover from acts of terrorism
			 involving covered transportation.
				(b)Covered
			 entitiesEntities to be assessed under the program shall
			 include—
					(1)Federal, State,
			 and local agencies and tribal governments;
					(2)employees and
			 managers of providers of covered transportation;
					(3)governmental and
			 nongovernmental emergency response providers and law enforcement personnel,
			 including railroad and transit police; and
					(4)any other
			 organization or entity that the Secretary determines appropriate.
					(c)RequirementsThe Secretary shall ensure that the
			 program—
					(1)working jointly with the Secretary of
			 Transportation, consolidates all existing security exercises for covered
			 transportation administered by the Department and the Department of
			 Transportation;
					(2)requires, on a
			 periodic basis, at the facilities a provider of covered transportation,
			 exercises to be conducted that are—
						(A)scaled and
			 tailored to the needs of the facilities, including individuals with
			 disabilities;
						(B)live, in the case
			 of the most at-risk facilities to a terrorist attack;
						(C)coordinated with
			 appropriate officials of covered transportation providers;
						(D)as realistic as
			 practicable and based on current risk assessments, including credible threats,
			 vulnerabilities, and consequences; and
						(E)consistent with
			 the National Incident Management System, the National Response Plan, the
			 National Infrastructure Protection Plan, the National Preparedness Guidance,
			 the National Preparedness Goal, and other such national initiatives;
						(3)provides that
			 exercises described in paragraph (2) will be—
						(A)evaluated against
			 clear and consistent performance measures;
						(B)assessed to learn
			 best practices, which shall be shared with appropriate Federal, State, local,
			 and tribal officials, governmental and nongovernmental emergency response
			 providers, law enforcement personnel, including railroad and transit police,
			 and appropriate stakeholders; and
						(C)followed by
			 remedial action in response to lessons learned;
						(4)includes exercises
			 involving covered transportation at or near the international land borders of
			 the United States and in coordination with international stakeholders;
					(5)involves
			 individuals in neighborhoods around the infrastructure of a provider of covered
			 transportation; and
					(6)assists State,
			 local, and tribal governments and providers of covered transportation in
			 designing, implementing, and evaluating exercises that conform to the
			 requirements of paragraph (2).
					(d)Remedial action
			 management programThe
			 Secretary shall utilize the remedial action management program of the Federal
			 Emergency Management Agency to—
					(1)identify and analyze each exercise
			 conducted under the program for lessons learned and best practices;
					(2)disseminate lessons learned and best
			 practices to participants in the program;
					(3)monitor the implementation of lessons
			 learned and best practices by participants in the program; and
					(4)conduct remedial
			 action tracking and long-term trend analysis.
					(f)National
			 training programThe Secretary shall ensure that the training
			 program developed under subsection (a) is a component of the National Training
			 Program established under section 648 of the Department of Homeland Security
			 Appropriations Act of 2007 (6 U.S.C. 748).
				(g)Ferry system
			 exemptionThis section does not apply to any ferry for which
			 drills are required to be conducted pursuant to
			 section
			 70103 of title 46, United States Code.
				111.Security
			 research and development
				(a)Establishment of
			 research and development programThe Secretary shall carry out a
			 research and development program for the purpose of improving the security of
			 covered transportation.
				(b)Eligible
			 projectsThe research and development program may include
			 projects—
					(1)to reduce the vulnerability of passenger
			 trains, stations, and equipment to explosives and hazardous chemical,
			 biological, and radioactive substances including the development of technology
			 to screen passengers in large numbers at peak commuting times with minimal
			 interference and disruption;
					(2)to
			 test new emergency response and recovery techniques and technologies, including
			 those used at international borders;
					(3)to develop
			 improved railroad technologies, including—
						(A)technologies for
			 sealing or modifying railroad tank cars;
						(B)automatic
			 inspection of railroad cars;
						(C)communication-based
			 train controls;
						(D)signal system
			 integrity at switches;
						(E)emergency response
			 training, including training in a tunnel environment;
						(F)security and
			 redundancy for critical communications, electrical power, computer, and train
			 control systems; and
						(G)technologies for
			 securing bridges and tunnels;
						(4)to test wayside
			 detectors that can detect tampering;
					(5)to support
			 enhanced security for the transportation of security sensitive materials by
			 railroad;
					(6)to mitigate
			 damages in the event of a cyberattack;
					(7)to assess the vulnerabilities and risks
			 associated with new rail and public transportation construction projects prior
			 to their completion; and
					(8)to
			 address other vulnerabilities and risks identified by the Secretary.
					(c)Coordination with
			 other research initiativesThe Secretary shall—
					(1)ensure that the
			 research and development program is consistent with the National Strategy for
			 Rail and Public Transportation Security developed under section 101; and
					(2)to the greatest
			 extent practicable, coordinate the research and development activities of the
			 Department with other ongoing research and development security related
			 initiatives, including research being conducted by—
						(A)the National
			 Academy of Sciences;
						(B)the Department of
			 Transportation, including University Transportation Centers and other
			 institutes, centers, and simulators funded by the Department of
			 Transportation;
						(C)the Technical
			 Support Working Group;
						(D)other Federal
			 departments and agencies; and
						(E)other Federal and private research
			 laboratories, research entities, and universities and institutions of higher
			 education, including Historically Black Colleges or Universities, and Hispanic
			 Serving Institutions or Tribal Universities, with the capability to conduct
			 both practical and theoretical research and technical systems analysis on
			 subjects that include bridge, tunnel, blast, and infrastructure
			 protection;
						(3)carry out any research and development
			 project authorized by this section through a reimbursable agreement with the
			 appropriate agency or entity official, if the agency or entity—
						(A)is currently
			 sponsoring a research and development project in a similar area; or
						(B)has a unique
			 facility or capability that would be useful in carrying out the project;
						(4)award grants,
			 cooperative agreements, contracts, other transactions, or reimbursable
			 agreements to the entities described in subsection (c)(2) and shall adopt
			 necessary procedures, including audits, to ensure that awards made under this
			 section are expended in accordance with the purposes of this title and the
			 priorities and other criteria developed by the Secretary; and
					(5)make reasonable
			 efforts to enter into memoranda of understanding, contracts, grants,
			 cooperative agreements, or other transactions with owners and operators of
			 freight and intercity passenger rail and over-the-road bus facilities willing
			 to contribute both physical space and other resources.
					(d)Privacy and
			 civil rights and civil liberties issues
					(1)ConsultationIn
			 carrying out research and development projects under this section, the
			 Secretary shall consult with the Chief Privacy Officer of the Department and
			 the Officer for Civil Rights and Civil Liberties of the Department as
			 appropriate and in accordance with section 222 of the Homeland Security Act of
			 2002 (6 U.S.C.
			 142).
					(2)Privacy impact
			 assessmentsIn accordance with sections 222 and 705 of the
			 Homeland Security Act of 2002 (6 U.S.C. 142; 345), the Chief Privacy
			 Officer shall conduct privacy impact assessments and the Officer for Civil
			 Rights and Civil Liberties shall conduct reviews, as appropriate, for research
			 and development initiatives developed under this section.
					(e)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section—
					(1)$50,000,000 for
			 fiscal year 2008;
					(2)$50,000,000 for
			 fiscal year 2009;
					(3)$50,000,000 for
			 fiscal year 2010; and
					(4)$50,000,000 for
			 fiscal year 2011.
					Such sums
			 shall remain available until expended.112.Whistleblower
			 protections
				(a)In
			 generalNo covered individual may be discharged, demoted,
			 suspended, threatened, harassed, reprimanded, investigated, or in any other
			 manner discriminated against, including by a denial, suspension, or revocation
			 of a security clearance or by any other security access determination, if such
			 discrimination is due, in whole or in part, to any lawful act done, perceived
			 to have been done, or intended to be done by the covered individual—
					(1)to provide information, cause information
			 to be provided, or otherwise assist in an investigation regarding any conduct
			 which the covered individual reasonably believes constitutes a violation of any
			 law, rule, or regulation relating to rail, public transportation, or
			 over-the-road-bus security, which the covered individual reasonably believes
			 constitutes a threat to rail, public transportation, or over-the-road-bus
			 security, or which the covered individual reasonably believes constitutes
			 fraud, waste, or mismanagement of Government funds intended to be used for
			 rail, public transportation, or over-the-road-bus security, if the information
			 or assistance is provided to or the investigation is conducted by—
						(A)by a Federal,
			 State, or local regulatory or law enforcement agency (including an office of
			 the Inspector General under the Inspector General Act of 1978 (5 U.S.C. App.;
			 Public Law
			 95–452);
						(B)any Member of
			 Congress, any committee of Congress, or the Government Accountability Office;
			 or
						(C)a person with
			 supervisory authority over the covered individual (or such other person who has
			 the authority to investigate, discover, or terminate);
						(2)to
			 file, cause to be filed, testify, participate in, or otherwise assist in a
			 proceeding or action filed or about to be filed relating to an alleged
			 violation of any law, rule, or regulation relating to rail, public
			 transportation, or over-the-road bus security; or
					(3)to refuse to
			 violate or assist in the violation of any law, rule, or regulation relating to
			 rail public transportation, or over-the-road bus security.
					(b)Enforcement
			 action
					(1)In
			 generalA covered individual who alleges discharge or other
			 discrimination by any person in violation of subsection (a) may—
						(A)in the case of a
			 covered individual who is employed by the Department or the Department of
			 Transportation, seek relief in accordance with—
							(i)the
			 provisions of title 5, United States Code, to the same extent and in the same
			 manner as if such individual were seeking relief from a prohibited personnel
			 practice described in section 2302(b)(8) of such title; and
							(ii)the
			 amendments made by section 112A;
							except
			 that, if the disclosure involved consists in whole or in part of classified or
			 sensitive information, clauses (i) and (ii) shall not apply, and such
			 individual may seek relief in the same manner as provided by section
			 112B;(B)in the case of a covered individual who is
			 a contractor or subcontractor of the Department or the Department of
			 Transportation, seek relief in accordance with section 112B; and
						(C)in the case of any
			 other covered individual, seek relief in accordance with the provisions of this
			 section, with any petition or other request for relief under this section to be
			 initiated by filing a complaint with the Secretary of Labor.
						(2)Procedure
						(A)In
			 generalAn action under paragraph (1)(C) shall be governed under
			 the rules and procedures set forth in
			 section
			 42121(b) of title 49, United States Code.
						(B)ExceptionNotification
			 made under section
			 42121(b)(1) of title 49, United States Code, shall be made to
			 the person named in the complaint and to the person’s employer.
						(C)Burdens of
			 proofAn action brought under paragraph (1)(C) shall be governed
			 by the legal burdens of proof set forth in
			 section
			 42121(b) of title 49, United States Code.
						(D)Statute of
			 limitationsAn action under paragraph (1)(C) shall be commenced
			 not later than 1 year after the date on which the violation occurs.
						(3)De novo
			 reviewWith respect to a complaint under paragraph (1)(C), if the
			 Secretary of Labor has not issued a final decision within 180 days after the
			 filing of the complaint (or, in the event that a final order or decision is
			 issued by the Secretary of Labor, whether within the 180-day period or
			 thereafter, then, not later than 90 days after such an order or decision is
			 issued), the covered individual may bring an original action at law or equity
			 for de novo review in the appropriate district court of the United States,
			 which shall have jurisdiction over such an action without regard to the amount
			 in controversy, and which action shall, at the request of either party to such
			 action, be tried by the court with a jury.
					(c)Remedies
					(1)In
			 generalA covered individual prevailing in any action under
			 subsection (b)(1)(C) shall be entitled to all relief necessary to make the
			 covered individual whole.
					(2)DamagesRelief
			 in an action under subsection (b)(1)(C) (including an action described in
			 subsection (b)(3)) shall include—
						(A)reinstatement with
			 the same seniority status that the covered individual would have had, but for
			 the discrimination;
						(B)the amount of any
			 back pay, with interest; and
						(C)compensation for
			 any special damages sustained as a result of the discrimination, including
			 litigation costs, expert witness fees, and reasonable attorney fees.
						(3)Possible
			 reliefRelief in an action under subsection (b)(1)(C) may include
			 punitive damages in an amount not to exceed the greater of 3 times the amount
			 of any compensatory damages awarded under this section or $5,000,000.
					(d)Use of state
			 secrets privilege
					(1)If, in any action
			 for relief sought by a covered individual in accordance with the provisions of
			 subsection (b)(1)(A), (B), or (C), the Government agency moves to withhold
			 information from discovery based on a claim that disclosure would be inimical
			 to national security by asserting the privilege commonly referred to as the
			 state secrets privilege, and if the assertion of such privilege
			 prevents the covered individual from establishing an element in support of the
			 covered individual’s claim, the court shall resolve the disputed issue of fact
			 or law in favor of the covered individual, provided that, in an action brought
			 by a covered individual in accordance with the provisions of subsection
			 (b)(1)(A) or (B), an Inspector General investigation under section 112B has
			 resulted in substantial confirmation of that element, or those elements, of the
			 covered individual’s claim.
					(2)In any case in
			 which the Government agency asserts the privilege commonly referred to as the
			 state secrets privilege, whether or not an Inspector General has
			 conducted an investigation with respect to the alleged discrimination, the head
			 of the Government agency involved shall, at the same time it asserts the
			 privilege, issue a report to authorized Members of Congress, accompanied by a
			 classified annex if necessary, describing the reasons for the assertion,
			 explaining why the court hearing the matter does not have the ability to
			 maintain the protection of classified information related to the assertion,
			 detailing the steps the agency has taken to arrive at a mutually agreeable
			 settlement with the covered individual, setting forth the date on which the
			 classified information at issue will be declassified, and providing all
			 relevant information about the underlying substantive matter.
					(e)Criminal
			 penalties
					(1)In
			 generalIt shall be unlawful
			 for any person employing a covered individual described in subsection (b)(1)(C)
			 to commit an act prohibited by subsection (a). Any person who willfully
			 violates this section by terminating or retaliating against any such covered
			 individual who makes a claim under this section shall be fined under title 18,
			 United States Code, imprisoned not more than 1 year, or both.
					(2)Reporting
			 requirement
						(A)In
			 generalThe Attorney General shall submit to the appropriate
			 congressional committees an annual report on the enforcement of paragraph
			 (1).
						(B)ContentsEach
			 such report shall—
							(i)identify each case
			 in which formal charges under paragraph (1) were brought;
							(ii)describe the
			 status or disposition of each such case; and
							(iii)in
			 any actions under subsection (b)(1)(C) in which the covered individual was the
			 prevailing party or the substantially prevailing party, indicate whether or not
			 any formal charges under paragraph (1) have been brought and, if not, the
			 reasons therefor.
							(f)No
			 preemptionNothing in this section, section 112A, or section 112B
			 preempts or diminishes any other safeguards against discrimination, demotion,
			 discharge, suspension, threats, harassment, reprimand, retaliation, or any
			 other manner of discrimination provided by Federal or State law.
				(g)Rights retained
			 by covered individualNothing in this section, section 112A, or
			 section 112B shall be deemed to diminish the rights, privileges, or remedies of
			 any covered individual under any Federal or State law or under any collective
			 bargaining agreement. The rights and remedies in this section, section 112A and
			 section 112B may not be waived by any agreement, policy, form, or condition of
			 employment.
				(h)DefinitionsIn
			 this section, section 112A and section 112B, the following definitions
			 apply:
					(1)Covered
			 individualThe term covered individual means an
			 employee of—
						(A)the
			 Department;
						(B)the Department of
			 Transportation;
						(C)a contractor or
			 subcontractor; and
						(D)an employer within
			 the meaning of section 701(b) of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e(b)) and who is a provider of covered
			 transportation.
						(2)LawfulThe
			 term lawful means not specifically prohibited by law, except
			 that, in the case of any information the disclosure of which is specifically
			 prohibited by law or specifically required by Executive order to be kept
			 classified in the interest of national defense or the conduct of foreign
			 affairs, any disclosure of such information to any Member of Congress,
			 committee of Congress, or other recipient authorized to receive such
			 information, shall be deemed lawful.
					(3)ContractorThe
			 term contractor means a person who has entered into a contract
			 with the Department, the Department of Transportation, or a provider of covered
			 transportation.
					(4)EmployeeThe
			 term employee means—
						(A)with respect to an
			 employer referred to in paragraph (1)(A) or (1)(B), an employee as defined by
			 section
			 2105 of title 5, United States Code; and
						(B)with respect to an
			 employer referred to in paragraph (1)(C) or (1)(D), any officer, partner,
			 employee, or agent.
						(5)SubcontractorThe
			 term subcontractor—
						(A)means any person,
			 other than the contractor, who offers to furnish or furnishes any supplies,
			 materials, equipment, or services of any kind under a contract with the
			 Department, the Department of Transportation, or a provider of covered
			 transportation; and
						(B)includes any
			 person who offers to furnish or furnishes general supplies to the contractor or
			 a higher tier subcontractor.
						(6)PersonThe
			 term person means a corporation, partnership, State entity,
			 business association of any kind, trust, joint-stock company, or
			 individual.
					113.Increase in
			 surface transportation security inspectors
				(a)In
			 GeneralThe Secretary shall increase the total number of
			 positions for full-time surface transportation security inspectors of the
			 Department so that by December 31, 2010, the total number of such positions is
			 at least 600.
				(b)QualificationsSurface
			 transportation security inspectors hired by the Secretary shall have at least 1
			 year or equivalent experience in conducting inspections and investigations and
			 engaging in testing security systems and any other qualifications that the
			 Secretary determines appropriate.
				(c)Roles and
			 responsibilitiesThe Secretary, in consultation with appropriate
			 State, local, and tribal officials, shall develop a standard operating
			 procedure clearly defining the relationship between—
					(1)surface
			 transportation security inspectors of the Department and safety inspectors of
			 the Department of Transportation; and
					(2)State, local, and
			 tribal law enforcement officers and other law enforcement personnel, including
			 railroad and public transportation police.
					(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary to carry out subsection (a) such sums as may be necessary. Such sums
			 shall remain available until expended.
				114.National domestic
			 preparedness consortium
				(a)In
			 generalThere is in the Department of Homeland Security a
			 National Domestic Preparedness Consortium.
				(b)MembersThe National Domestic Preparedness
			 Consortium that identifies, develops, tests, and delivers training to State,
			 local, and tribal emergency response providers, provides onsite and mobile
			 training at the performance and management and planning levels, and facilitates
			 the delivery of awareness level training by the training partners of the
			 Department shall consist of—
					(1)the Center for
			 Domestic Preparedness;
					(2)the National
			 Energetic Materials Research and Testing Center, New Mexico Institute of Mining
			 and Technology;
					(3)the National
			 Center for Biomedical Research and Training, Louisiana State University;
					(4)the National
			 Emergency Response and Rescue Training Center, Texas A&M University;
					(5)the National
			 Exercise, Test, and Training Center, Nevada Test Site; and
					(6)the Transportation
			 Technology Center in Pueblo, Colorado.
					(c)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as may be necessary—
					(1)to at least maintain the funding level of
			 fiscal year 2007 for each member of the National Domestic Preparedness
			 Consortium listed in subsection (b) in existence prior to the inclusion of the
			 Transportation Technology Center in the Consortium; and
					(2)in fiscal years
			 2008 through 2011, increase the funding level for each member of the National
			 Domestic Preparedness Consortium to not less than 3 percent of the amount made
			 available for the preceding fiscal year.
					115.Authorization
			 of Visible Intermodal Protection Response TeamsThe Secretary, acting through the
			 Administrator of the Transportation Security Administration, is authorized to
			 develop Visible Intermodal Protection Response (referred to in this section as
			 VIPR) teams designed to augment security for any mode of
			 transportation at any location within the United States. In forming a VIPR
			 team, the Secretary—
				(1)may use any asset
			 of the Department, including Federal air marshals, surface transportation
			 security inspectors, canine detection teams, and advanced screening
			 technology;
				(2)has the discretion
			 to determine, consistent with ongoing security threats, when a VIPR should be
			 deployed, as well as the duration of the deployment in coordination with local
			 security and law enforcement officials; and
				(3)prior to
			 deployments, shall consult with local security and law enforcement officials in
			 the jurisdiction where the VIPR Team is planned to deploy, to develop and agree
			 upon the appropriate operating protocols and in order to educate those
			 officials regarding the mission of the VIPR teams.
				116.National
			 Transportation Security Center of Excellence
				(a)EstablishmentThe Secretary shall establish a National
			 Transportation Security Center of Excellence at an institution of higher
			 education to conduct research and education activities, and to develop or
			 provide professional security training, including the training of rail and
			 public transportation employees and rail and public transportation-related
			 professionals, with emphasis on utilization of intelligent transportation
			 systems, technologies, and architectures.
				(b)CriteriaThe Secretary shall select an institution
			 of higher education to operate the National Transportation Security Center of
			 Excellence according to the following selection criteria:
					(1)The demonstrated
			 commitment of the institution to transportation security issues.
					(2)The use of and
			 experience with partnerships with other institutions of higher education,
			 Federal laboratories, or other nonprofit laboratories.
					(3)Capability to
			 conduct both practical and theoretical research and technical systems
			 analysis.
					(4)Utilization of
			 intelligent transportation system technologies and architectures.
					(5)Ability to develop
			 professional security training programs.
					(6)Capability and
			 willingness to conduct education of transportation security
			 professionals.
					(7)Such other
			 criteria as the Secretary may designate.
					(c)Consortium
					(1)ConsortiumThe
			 institution of higher education selected under subsection (b) shall execute
			 agreements with other institutions of higher education to develop a consortium
			 to assist in accomplishing the goals of the Center.
					(2)ExperienceThe
			 consortium shall include universities and institutions of higher education that
			 have existing transportation programs.
					(3)Certain
			 inclusionsAt least two of the consortium colleges and
			 universities associated with the National Transportation Security Center of
			 Excellence shall be an Historically Black College or University, an Hispanic
			 Serving Institution, or Tribal University, even if the primary institution is
			 one of the aforementioned institutions of higher education.
					(4)Degree
			 programOf the universities selected under paragraph (2), at
			 least one shall have an established degree and an advanced degree program in
			 transportation studies.
					(d)TrainingIf
			 the consortium does not include the National Transit Institute, the consortium
			 shall work with the National Transit Institute on training programs.
				(e)FundingThe Secretary shall provide such funding as
			 is necessary to the National Transportation Security Center of Excellence
			 established under subsection (a) to carry out this section.
				117.TSA personnel
			 limitationsAny statutory
			 limitation on the number of employees in the Transportation Security
			 Administration does not apply to employees carrying out this Act.
			118.Homeland
			 security grantsNotwithstanding any provision of this Act,
			 all grants distributed for security-related purposes pursuant to this Act,
			 shall be administered on the basis of risk.
			119.Threat
			 assessment screeningNot later
			 than 180 days after the date of the enactment of this Act, the Secretary shall
			 implement a threat assessment screening program, including name-based checks
			 against terrorist watch lists and immigration status check, for all employees
			 of covered transportation, that is the same as the threat assessment screening
			 program required for facility employees and longshoremen by the Commandant of
			 the Coast Guard under Coast Guard Notice USCG–2006–24189 (71 Fed. Reg. 25066
			 (Friday, April 28, 2006)).
			120.Background
			 checks for covered individuals
				(a)DefinitionsIn
			 this section, the following definitions apply:
					(1)Background
			 checksThe term background check means a check of
			 the following:
						(A)Relevant criminal
			 history databases.
						(B)In the case of an
			 alien (as defined in the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(3)), the relevant databases to determine the status of
			 the alien under the immigration laws of the United States.
						(2)Covered
			 individualsThe term covered individual means an
			 employee of—
						(A)an employer,
			 within the meaning of section 701(b) of the Civil Rights Act of 1964
			 (42 U.S.C.
			 2000e(b)), who is a provider of covered transportation;
			 or
						(B)a contractor or
			 subcontractor of such an employer.
						(b)Redress
			 processIf a provider of
			 covered transportation conducts background checks in order to satisfy any
			 rules, regulations, directives, or other guidance issued by the Secretary to
			 protect covered transportation from the threat of terrorism, the provider of
			 covered transportation shall provide an adequate redress process.
				(c)Standards for
			 redress process
					(1)In
			 generalThe Secretary shall ensure that each provider of covered
			 transportation implements a redress process in accordance with subsection (b)
			 for covered individuals adversely impacted by a background check described in
			 subsection (b).
					(2)StandardsThe
			 redress process shall be modeled after the appeals and waiver process
			 established for hazmat drivers and transportation workers at ports, as required
			 by section
			 1515 of title 49, Code of Federal Regulations.
					(3)ComponentsThe redress process shall include the
			 following:
						(A)A waiver process that will allow a covered
			 individual to demonstrate, through rehabilitation, or facts surrounding the
			 conviction or other mitigating factors, that the individual is not a security
			 risk.
						(B)An appeal process during which a covered
			 individual will have an opportunity to demonstrate that the individual does not
			 have a disqualifying conviction either by—
							(i)correcting
			 outdated underlying court records;
							(ii)proving mistaken
			 identity; or
							(iii)establishing
			 that the conviction cannot serve as the basis for an adverse employment
			 decision in accordance with the limitations contained in subsection (d).
							(C)A proceeding
			 providing an independent review.
						(D)A process to
			 ensure compliance with the requirements of this section.
						(4)Proceedings
			 providing an independent reviewA covered individual who requests
			 a proceeding under paragraph (3)(C) shall have the right to have waiver and
			 appeal decisions heard by an independent decisionmaker with the ability to
			 order reinstatement expeditiously or provide other remedy.
					(5)Previous
			 background checksA covered
			 individual subjected to and adversely affected by a background check conducted
			 by a provider of covered transportation (or a contractor or subcontractor of
			 such a provider), in the period beginning on June 23, 2006, and ending on the
			 date of enactment of this Act, to satisfy any rules, regulations, directives,
			 or other guidance issued by the Secretary to protect covered transportation
			 from the threat of terrorism shall have an immediate right to a proceeding with
			 an independent decisionmaker to determine if the adverse action was in
			 compliance with this section and shall have a right to immediate reinstatement
			 or other remedy if the background check fails to comply with this
			 section.
					(d)Limitations
					(1)In
			 generalSubject to paragraph
			 (2), if an employer performs background checks to satisfy any rule, regulation,
			 directive, or other guidance issued by the Secretary regarding background
			 checks of covered individuals, the employer shall be prohibited from making an
			 adverse employment decision, including removal or suspension, with respect to a
			 covered individual based on—
						(A)a felony
			 conviction that occurred 7 or more years ago;
						(B)a conviction of
			 any offense for which the individual was released from incarceration 5 or more
			 years ago; or
						(C)any felony not
			 listed in section 1572.103 of title 49,
			 Code of Federal Regulations.
						(2)ExceptionsThe
			 limitations contained in paragraph (1) shall not apply to a covered individual
			 who has been convicted of any of the following:
						(A)Treason (or
			 conspiracy to commit treason).
						(B)Espionage (or
			 conspiracy to commit espionage).
						(C)Sedition (or
			 conspiracy to commit sedition).
						(D)Any crime listed
			 in chapter 113B of title 18,
			 United States Code (or conspiracy to commit such a crime).
						(e)No preemption of
			 federal or state lawNothing in this section shall be construed
			 as preempting a Federal, State, or local law that requires criminal history
			 background checks of covered employees.
				(f)Statutory
			 constructionNothing in this
			 section shall be construed to affect the process for review established under
			 section
			 70105(c) of title 46, United States Code, including regulations
			 issued pursuant to such section.
				121.Task force on
			 disqualifying crimes
				(a)EstablishmentThe
			 Secretary shall establish a task force to review the lists of crimes that
			 disqualify individuals from certain transportation-related employment under
			 current regulations of the Transportation Security Administration and assess
			 whether such lists of crimes are accurate indicators of a terrorism security
			 risk.
				(b)MembershipThe
			 task force shall be composed of representatives of appropriate industries,
			 including representatives of nonprofit employee labor organizations, and
			 Federal agencies.
				(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the task force
			 shall transmit to the Secretary and Congress a report containing the results of
			 the review, including recommendations for a common list of disqualifying crimes
			 and the rationale for the inclusion of each crime on the list.
				122.Penalties
				(a)Regulations and
			 orders of the SecretarySection 114 of title 49, United
			 States Code, is amended by adding at the end the following:
					
						(u)General civil
				penalties and enforcement of regulations and orders of the Secretary of
				Homeland Security
							(1)ApplicationThis
				subsection applies to the enforcement of regulations prescribed, and orders
				issued, by the Secretary of Homeland Security under a provision of
				chapter 701 of title 46 and
				this title (other than chapter 449) (in this subsection referred to as an
				applicable provision of this title). Penalties for violation of
				regulations prescribed, and orders issued, by the Secretary of Homeland
				Security under a provision of chapter 449 are provided under chapter
				463.
							(2)General civil
				penalties
								(A)Maximum civil
				penaltiesA person is liable to the United States Government for
				a civil penalty of not more than $10,000 for a violation of a regulation
				prescribed, or order issued, by the Secretary of Homeland Security under an
				applicable provision of this title.
								(B)Separate
				violationsA separate violation occurs under this paragraph for
				each day the violation continues.
								(3)Administrative
				imposition of civil penalties
								(A)In
				generalThe Secretary of Homeland Security may impose a civil
				penalty for a violation of a regulation prescribed, or order issued, under an
				applicable provision of this title. The Secretary of Homeland Security shall
				give written notice of the finding of a violation and the penalty.
								(B)Civil actions to
				collect penaltiesIn a civil action to collect a civil penalty
				imposed by the Secretary under this paragraph, the issues of liability and the
				amount of the penalty may not be reexamined.
								(C)Exclusive
				jurisdiction of district courtsNotwithstanding subparagraph (A) of this
				paragraph, the district courts of the United States have exclusive jurisdiction
				of a civil action involving a penalty that the Secretary initiates if—
									(i)the amount in controversy is more
				than—
										(I)$400,000 if the
				violation was committed by a person other than an individual or small business
				concern; or
										(II)$50,000 if the
				violation was committed by an individual or small business concern;
										(ii)the action is in
				rem or another action in rem based on the same violation has been brought;
				or
									(iii)another action
				has been brought for an injunction based on the same violation.
									(D)Maximum civil
				penalties imposed by the SecretaryThe maximum civil penalty the
				Secretary may impose under this paragraph is—
									(i)$400,000 if the violation was committed by
				a person other than an individual or small business concern; or
									(ii)$50,000 if the
				violation was committed by an individual or small business concern.
									(E)Notice and
				opportunity to request hearingBefore imposing a penalty under
				this section the Secretary shall provide to the person against whom the penalty
				is to be imposed—
									(i)written notice of
				the proposed penalty; and
									(ii)the opportunity
				to request, not later than 30 days after the date on which the person receives
				the notice, a hearing on the proposed penalty.
									(4)Compromise and
				setoff
								(A)CompromiseThe
				Secretary may compromise the amount of a civil penalty imposed under this
				subsection.
								(B)SetoffThe
				Government may deduct the amount of a civil penalty imposed or compromised
				under this subsection from amounts it owes the person liable for the
				penalty.
								(5)Investigations
				and proceedingsThe provisions set forth in chapter 461 shall be
				applicable to investigations and proceedings brought under this subsection to
				the same extent that they are applicable to investigations and proceedings
				brought with respect to aviation security duties designated to be carried out
				by the Secretary.
							(6)Nonapplication
								(A)Persons subject
				to penalties determined by the Secretary of DefenseParagraphs
				(1) through (4) of this subsection do not apply to the following persons, who
				shall be subject to penalties as determined by the Secretary of Defense or the
				Secretary’s designee:
									(i)The transportation of personnel or
				shipments of materials by contractors where the Department of Defense has
				assumed control and responsibility.
									(ii)A
				member of the Armed Forces of the United States when performing official
				duties.
									(iii)A civilian
				employee of the Department of Defense when performing official duties.
									(B)Postal Service;
				Department of DefenseIn this subsection, the term
				person does not include—
									(i)the United States
				Postal Service; or
									(ii)the
				Department of Defense.
									(7)Small business
				concern definedThe term small business concern
				has the meaning given that term in section 3 of the Small Business Act
				(15 U.S.C.
				632).
							.
				(b)Conforming
			 amendmentSection 46301(a)(4) of title 49,
			 United States Code, is amended by striking or another requirement under
			 this title administered by the Under Secretary of Transportation for
			 Security.
				123.School bus
			 transportation security
				(a)School bus
			 security threat assessmentNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall transmit to the appropriate
			 congressional committees, a report, including a classified report, as
			 appropriate, containing a comprehensive threat assessment of the threat of a
			 terrorist attack on the Nation’s school bus transportation system in accordance
			 with the requirements of this section.
				(b)Contents of
			 threat assessmentThe assessment shall include—
					(1)an assessment of
			 the Nation’s school bus transportation system, including publicly and privately
			 operated systems;
					(2)the security
			 threats to the assets and systems;
					(3)an assessment of
			 actions already taken by operators to address identified security
			 vulnerabilities by both private and publicly operated systems;
					(4)an assessment of
			 additional actions and investments necessary to improve the security of the
			 Nation’s school children traveling on school buses;
					(5)an assessment of
			 whether additional legislation or Federal programs are needed to provide for
			 the security of children traveling on school buses; and
					(6)an assessment of
			 the psychological and economic impacts of an attack on school buses.
					(c)ConsultationIn
			 conducting the threat assessment, the Secretary shall consult with
			 administrators and officials of school systems, representatives of the school
			 bus industry, including both public and privately operated systems, public
			 safety and law enforcement officials, and nonprofit employee labor
			 organizations representing school bus drivers.
				124.Enhanced security
			 measures for shipments of security sensitive materials
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of Transportation,
			 shall issue regulations to require enhanced security measures for shipments of
			 security sensitive materials.
				(b)Definitions
					(1)Security
			 sensitive materialThe Secretary shall designate a material, or a
			 group or class of material, in a particular amount and form as security
			 sensitive when the Secretary determines that transporting the material in
			 commerce poses a significant risk to national security due to the potential use
			 of the material in an act of terrorism. In making such a designation, the
			 Secretary shall consider the following:
						(A)A highway route-controlled quantity of a
			 Class 7 (radioactive) material, as defined in
			 section
			 173.403 of title 49, Code of Federal Regulations, in a motor
			 vehicle, railroad car, or freight container.
						(B)More than 25
			 kilograms (55 pounds) of a division 1.1, 1.2, or 1.3 explosive, as defined in
			 section
			 173.50 of title 49, Code of Federal Regulations, in a motor
			 vehicle, rail car, or freight container.
						(C)More than one
			 liter (1.06 quart) per package of a material poisonous by inhalation, as
			 defined in section 171.8 of title 49, Code of
			 Federal Regulations, that meets the criteria for hazard zone A, as specified in
			 section 173.116(a) or
			 section
			 173.133(a) of title 49, Code of Federal Regulations.
						(D)A shipment of a
			 quantity of hazardous materials in a bulk packaging having a capacity equal to
			 or greater than 13,248 liters (3,500 gallons) for liquids or gases or more than
			 13.24 cubic meters (68 cubic feet) for solids.
						(E)A shipment in
			 other than a bulk packaging of 2,268 kilograms (5,000 pounds) gross weight or
			 more of one class of hazardous materials for which placarding of a vehicle,
			 rail car, or freight container is required for that class under the provisions
			 of section
			 172.521B of title 49, Code of Federal Regulations.
						(F)A select agent or
			 toxin regulated by the Centers for Disease Control and Prevention under part 73
			 of title 42, Code of Federal Regulations.
						(G)A quantity of
			 hazardous material that requires placarding under the provisions of subpart F
			 of part 172 of title 49, Code of Federal Regulations.
						(2)Area of
			 concernFor purposes of this
			 section, the term area of concern means a geographic region
			 designated by the Secretary as commanding special consideration with respect to
			 the security of the transportation of security sensitive materials, which shall
			 include high threat urban areas as determined by the Secretary.
					(3)Storage
			 patternThe term storage pattern is defined as the
			 conditions of storage, including—
						(A)location of cars
			 in railroad yards or on railroad-controlled leased tracks;
						(B)type of storage
			 (such as bulk transfer or not);
						(C)typical types and
			 numbers of security sensitive material cars stored in close proximity (in
			 ranges);
						(D)population
			 density;
						(E)average length of
			 time cars are stored, attended or unattended; and
						(F)security measures
			 present, including physical security measures, secure handoffs and nearest
			 available safe havens for storage in case of heightened threat
			 conditions.
						(4)Most
			 secureThe term most secure route or storage
			 pattern means the route or storage pattern that best reduces the risk,
			 including consequences, of a terrorist attack on a shipment of security
			 sensitive material that is transported through or near an area of
			 concern.
					(c)Compilation of
			 route and storage pattern information for railroad carriers transporting
			 security sensitive materialsNot later than 90 days after the end of
			 each calendar year, a railroad carrier shall compile commodity data by route
			 and storage pattern, a line segment or series of line segments as aggregated by
			 the railroad carrier. Within the railroad carrier selected route, the commodity
			 data shall identify the geographic location of the route and storage pattern
			 and the total number of shipments by United Nations identification number for
			 security sensitive materials and storage patterns along the routes.
				(d)Rail
			 transportation route and storage pattern analysis for security sensitive
			 materialsFor each calendar
			 year, a railroad carrier shall provide a written analysis of the security risks
			 for the transportation routes and storage patterns, identified in the commodity
			 data collected as required by subsection (c). The security risks present shall
			 be analyzed for the route, railroad facilities, railroad storage facilities,
			 private storage facilities, and areas of concern along or in proximity to the
			 route.
				(e)Alternative
			 route and storage pattern analysis for security sensitive materials
					(1)By the end of each
			 calendar year, a railroad carrier shall—
						(A)identify to the
			 Department practical alternative routes and storage patterns that will avoid
			 areas of concern for each of the transportation routes or facilities it used to
			 ship or store security sensitive materials through or near areas of concern in
			 the last calendar year; and
						(B)perform a security
			 risk assessment of the alternative route or storage pattern for comparison to
			 the route and storage pattern analysis specified in subsection (d).
						(2)The analysis shall
			 include the following:
						(A)Identification of
			 security risks for alternative route or storage pattern.
						(B)Comparison of
			 those risks identified in subparagraph (A) to the primary rail transportation
			 route or storage pattern.
						(3)railroad carriers transporting security
			 sensitive materials must consider the availability of interchange agreements or
			 systems of tracks and facilities owned by other operators when determining
			 whether an alternate route for transporting the security sensitive materials to
			 avoid areas of concern is practical.
					(4)An alternate route or storage facility that
			 will avoid an area of concern may be considered by the railroad carrier to be
			 impractical if the shipment originates in or is destined for the area of
			 concern, or if there would be no harm beyond the property of the railroad
			 carrier transporting the shipment or storage facility storing the shipment in
			 the event of a successful terrorist attack on the shipment.
					(f)Alternative
			 route and storage pattern selection for security sensitive
			 materialsA railroad carrier
			 shall use the analysis required by subsections (d) and (e) to select the most
			 secure route and storage pattern to be used in moving the materials specified
			 in subsection (b).
				(g)ReviewNot less than once every 5 years, the
			 analyses route and storage pattern selection determinations required under
			 subsections (c), (d), (e), and (f) shall include a comprehensive, system-wide
			 review of all operational changes, infrastructure modifications, traffic
			 adjustments, changes in the nature of the areas of concern located along or in
			 proximity to the route, or other changes affecting the security of the
			 movements of the materials specified in subsection (b) of this section that
			 were implemented during the 5-year period.
				125.Technology
			 standards and clearinghouse to improve security of covered
			 transportation
				(a)In
			 generalThe Secretary, acting through the Under Secretary for
			 Science and Technology and the Director of the Domestic Nuclear Detection
			 Office (for radiological and nuclear detection technologies and training), in
			 consultation with the Director of the National Institute of Standards and
			 Technology and other appropriate Federal agencies, as appropriate, shall
			 establish a standards program to support the development, promulgation, and
			 updating as necessary of national voluntary consensus standards for
			 performance, testing, use, and training with respect to technologies that will
			 improve the security of covered transportation in order to meet the security
			 plan requirements under section 103(d)(1) and the security performance
			 requirements under section 103(f).
				(b)Equipment
			 Standards
					(1)RequirementsThe
			 standards for the performance, use, and validation of equipment developed under
			 subsection (a) shall be designed to assist Federal, State, local, and tribal
			 government and nongovernment emergency response providers, other components of
			 the Department, providers of covered transportation, shippers of hazardous
			 material, manufacturers of railroad and transit cars, transportation and public
			 safety officials, and other relevant stakeholders in acquiring and implementing
			 technologies to prevent, prepare for, mitigate against, and respond to acts of
			 terrorism on covered transportation. Such standards—
						(A)shall be, to the
			 maximum extent practicable, consistent with any existing voluntary consensus
			 standards;
						(B)shall take into
			 account, as appropriate, new types of terrorism threats which may target
			 covered transportation and responsibilities of the Department that may not have
			 been contemplated when such existing standards were developed;
						(C)shall focus on
			 maximizing interoperability, interchangeability, durability, flexibility,
			 efficiency, efficacy, portability, sustainability, and safety;
						(D)shall facilitate
			 deployment of the systems to the field and include concept of
			 operations;
						(E)shall consider
			 human factors science; and
						(F)shall cover all
			 appropriate uses of the equipment.
						(2)Categories of
			 equipmentIn carrying out paragraph (1), the Secretary shall
			 specifically consider national voluntary consensus standards for the
			 performance, use, and validation of the following categories of
			 equipment:
						(A)Physical security
			 equipment, including surveillance cameras, alarm systems, access/intrusion
			 control, motion detection, barriers such as fences, impact resistant doors,
			 bomb-resistant trash receptacles, and personnel and vehicle identification
			 systems.
						(B)Interoperable
			 communications equipment, including wireless and wireline voice, video, and
			 data networks.
						(C)Information
			 technology, including position locating and tracking systems.
						(D)Cybersecurity
			 equipment, including biometric authentication systems, network and personal
			 firewalls and other authentication technologies.
						(E)Personal
			 protective equipment, including garments, boots, gloves, and hoods and other
			 protective clothing.
						(F)Operational and
			 search and rescue equipment, including canines and scene control and safety
			 equipment such as first aid kits.
						(G)Explosive
			 mitigation devices and explosive detection and analysis equipment.
						(H)Chemical,
			 biological, radiological, and nuclear detection equipment.
						(I)Decontamination
			 equipment.
						(J)Noninvasive
			 inspection and screening systems.
						(K)Medical and
			 pharmaceutical supplies.
						(L)Other terrorism
			 incident prevention equipment.
						(M)Such other
			 equipment for which the Secretary determines that national voluntary consensus
			 standards would be appropriate to improve the security of covered
			 transportation.
						(3)Certification
			 and accreditationThe Secretary, in carrying out this subsection,
			 and in coordination with the Director of the National Institute of Standards
			 and Technology, may support the certification of equipment and the
			 accreditation of laboratories to conduct testing and evaluation.
					(c)Training
			 Standards
					(1)RequirementsThe
			 standards for the training developed under subsection (a) shall be designed to
			 enable Federal, State, local, and tribal government and nongovernment emergency
			 response providers, other Department personnel, providers of covered
			 transportation, shippers of hazardous material, manufacturers of railroad and
			 transit cars, transportation and public safety officials, and other relevant
			 stakeholders to use equipment effectively and appropriately in carrying out
			 their responsibilities to secure covered transportation. Such standards shall
			 prioritize—
						(A)enabling
			 appropriate stakeholders to prevent, prepare for, respond to, mitigate against,
			 and recover from terrorist threats on covered transportation, including threats
			 from chemical, biological, radiological, and nuclear weapons and explosive
			 devices capable of inflicting significant human casualties, and other
			 potentially catastrophic emergencies; and
						(B)familiarizing
			 appropriate stakeholders with the proper use of equipment, including the
			 capabilities and limitations of equipment and conditions in which the equipment
			 is expected to operate.
						(2)Categories of
			 activitiesIn carrying out paragraph (1), the Secretary
			 specifically shall include the following categories of activities:
						(A)Regional
			 planning.
						(B)Joint
			 exercises.
						(C)Information
			 analysis and sharing.
						(D)Decision making
			 protocols for incident response and alarms.
						(E)Emergency
			 notification of affected populations.
						(F)Detection of
			 biological, nuclear, radiological, and chemical weapons of mass
			 destruction.
						(G)Screening and
			 patrolling procedures.
						(H)Such other
			 activities for which the Secretary determines that national voluntary consensus
			 training standards would be appropriate.
						(3)ConsistencyIn
			 carrying out this subsection, the Secretary shall ensure that training
			 standards are consistent with the principles of all hazards emergency
			 preparedness.
					(d)Consultation With
			 Standards OrganizationsIn establishing national voluntary
			 consensus standards for equipment and training under this section, the
			 Secretary shall consult with relevant public and private sector groups,
			 including—
					(1)the National
			 Institute of Standards and Technology;
					(2)the American
			 Public Transportation Association;
					(3)the National Fire
			 Protection Association;
					(4)the National
			 Association of County and City Health Officials;
					(5)the Association of
			 American Railroads;
					(6)the American Bus
			 Association;
					(7)the Association of
			 State and Territorial Health Officials;
					(8)the American
			 National Standards Institute;
					(9)the National
			 Institute of Justice;
					(10)the Inter-Agency
			 Board for Equipment Standardization and Interoperability;
					(11)the National
			 Public Health Performance Standards Program;
					(12)the National
			 Institute for Occupational Safety and Health;
					(13)ASTM
			 International;
					(14)the International
			 Safety Equipment Association;
					(15)the Emergency
			 Management Accreditation Program;
					(16)nonprofit employee
			 labor organizations; and
					(17)to the extent the
			 Secretary considers appropriate, other national voluntary consensus standards
			 development organizations, other interested Federal, State, and local agencies,
			 and other interested persons.
					(e)Technology
			 clearinghouse to enhance the security of covered transportation
					(1)In
			 generalThe Secretary shall utilize the Technology Clearinghouse
			 established under section 313 of the Homeland Security Act of 2002
			 (6 U.S.C.
			 193) to facilitate the identification, acquisition, and
			 deployment of technology, equipment, and training for use by Federal, State,
			 local, and tribal agencies, emergency response providers, other components of
			 the Department, providers of covered transportation, shippers of hazardous
			 material, manufacturers of railroad and transit cars, transportation and public
			 safety officials, and other relevant stakeholders to prevent, prepare for,
			 mitigate against, respond to, or recover from acts of terrorism on covered
			 transportation.
					(2)Elements of the
			 technology clearinghouseActivities in carrying out paragraph (1)
			 shall include—
						(A)identifying
			 available technologies that have been, or are in the process of being,
			 developed, tested, evaluated, or demonstrated by the Department, other Federal
			 agencies, the private sector, or foreign governments and international
			 organizations, and reviewing whether such technologies may be useful in
			 assisting appropriate stakeholders to prevent, prepare for, mitigate against,
			 respond to, or recover from acts of terrorism on covered transportation;
			 and
						(B)communicating to
			 Federal, State, local, and tribal agencies, emergency response providers, other
			 components of the Department, providers of covered transportation, shippers of
			 hazardous material, manufacturers of railroad and transit cars, transportation
			 and public safety officials, and other relevant stakeholders the availability
			 of such technologies, as well as—
							(i)the
			 technology’s specifications and concept of operations;
							(ii)satisfaction of
			 appropriate equipment and training standards developed under subsections (a)
			 and (b);
							(iii)relevant grants
			 available from the Department to purchase or train with such technologies;
			 and
							(iv)whether the
			 Secretary has designated a product, equipment, service, device, or technology
			 under subparagraph (A) as a qualified antiterrorism technology pursuant to the
			 Support Anti-terrorism by Fostering Effective Technologies Act of 2002
			 (6 U.S.C. 441 et
			 seq.).
							(3)CoordinationThe
			 Secretary shall ensure that the technology clearinghouse activities conducted
			 through the Under Secretary for Science and Technology are coordinated with
			 appropriate components of the Department including the Domestic Nuclear
			 Detection Office, the Transportation Security Administration, the Office of
			 Infrastructure Protection, the Office of Grants and Training, and the Federal
			 Emergency Management Agency.
					(4)AgreementsThe
			 Secretary may enter into memoranda of understandings or agreements with other
			 Federal agencies, foreign governments, and national and international
			 organizations as appropriate, in order to maximize the availability of such
			 technologies and information through the Technology Clearinghouse.
					(f)Savings
			 provisionAn action of the Secretary or the Secretary of
			 Transportation under this Act is not an exercise, under section 4(b)(1) of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 653(b)(1)), of statutory
			 authority to prescribe or enforce standards or regulations affecting
			 occupational safety or health.
				126.Rail tank car
			 security testing
				(a)Rail tank car
			 vulnerability assessment
					(1)AssessmentThe Secretary and the Secretary of
			 Transportation shall jointly assess the likely methods of a deliberate attack
			 against a rail tank car used to transport toxic-inhalation-hazard materials,
			 and for each method assessed, the degree to which it may be successful in
			 causing death, injury, or serious adverse effects to human health, the
			 environment, critical infrastructure, national security, the national economy,
			 or public welfare.
					(2)ThreatsIn carrying out paragraph (1), the
			 Secretary and the Secretary of Transportation shall jointly consider the most
			 current threat information as to likely methods of a successful attack on a
			 rail tank car transporting toxic-inhalation-hazard materials, and may consider
			 the following:
						(A)An improvised
			 explosive device placed along the tracks.
						(B)An improvised
			 explosive device attached to the rail car.
						(C)The use of
			 shoulder-fired missiles.
						(D)The use of rocket
			 propelled grenades.
						(E)The use of mortars
			 or high-caliber weapons.
						(3)Physical
			 testingIn developing the
			 assessment required under paragraph (1), the Secretary and the Secretary of
			 Transportation shall conduct physical testing of the vulnerability of rail tank
			 cars used to transport toxic-inhalation-hazard materials to different methods
			 of a deliberate attack, using technical information and criteria to evaluate
			 the structural integrity of railroad tank cars.
					(4)ReportNot later than 30 days after the completion
			 of the assessment under paragraph (1), the Secretary shall provide to the
			 appropriate congressional committees a report, in the appropriate format, on
			 such assessment.
					(b)Rail tank car
			 dispersion modeling
					(1)In
			 generalThe Secretary, acting through the National Infrastructure
			 Simulation and Analysis Center, shall conduct air dispersion modeling analysis
			 of a release of the contents of a single rail tank car of
			 toxic-inhalation-hazard materials in at least three high-threat urban areas in
			 the United States.
					(2)ConsiderationsThe
			 analysis under this subsection shall take into account the following
			 considerations:
						(A)A deliberate
			 attack on a rail tank car transporting toxic-inhalation-hazard materials,
			 including the most likely means of attack and the resulting dispersal
			 rate.
						(B)Different times of
			 day, to account for differences in population size and density in the urban
			 area, as well as differences in cloud coverage over the affected
			 regions.
						(C)Historically
			 accurate wind speeds, temperatures and directions.
						(D)The difference
			 between a rail tank car in motion and a stationary rail tank car.
						(E)Emergency response
			 procedures by local officials, including the availability of medical
			 countermeasures to treat exposures to toxic-inhalation-hazard materials.
						(F)Any other
			 considerations the Secretary believes would develop an accurate, plausible
			 dispersion model for toxic-inhalation-hazard materials released from a rail
			 tank car as a result of a terrorist act.
						(3)ConsultationIn conducting the dispersion modeling under
			 paragraph (1), the Secretary and the Secretary of Transportation shall consult
			 with the appropriate State, local, and tribal officials of the high-threat
			 urban area selected, and with other Federal agencies as appropriate.
					(4)Information
			 sharingUpon completion of the analysis required under paragraph
			 (1), the Secretary shall share the information developed with the appropriate
			 stakeholders within each high-threat urban area selected, given appropriate
			 information protection provisions as may be required by the Secretary.
					(5)ReportNot
			 later than 30 days after completion of all dispersion analyses under paragraph
			 (1), the Secretary shall submit to the appropriate congressional committees a
			 report detailing the Secretary’s conclusions and findings in an appropriate
			 format.
					127.Rail
			 radiological and nuclear detection
				(a)PrototypeNot
			 later than one year after the date of enactment of this Act, the Domestic
			 Nuclear Detection Office shall begin testing and evaluation of prototype
			 systems to detect nuclear or radiological materials in rail security venues,
			 including spectroscopic technologies.
				(b)StrategyUpon successful developmental testing and
			 evaluation of such radiation detection technologies at Domestic Nuclear
			 Detection Office test facilities, as well as extensive testing and evaluation
			 in operational environments, the Domestic Nuclear Detection Office shall, in
			 coordination with Customs and Border Protection and the Transportation Security
			 Administration, ensure appropriate training, operations, and response protocols
			 are established and, shall develop a deployment strategy to detect nuclear or
			 radiological materials arriving in or transporting through the United States by
			 rail. Such strategy shall consider the integration of radiation detection
			 technologies with other nonintrusive inspection technologies, including imagery
			 and density scanning, in order to utilize existing rail examination facilities
			 and further strengthen border security.
				(c)Report to
			 CongressNot later than
			 September 30, 2008, the Domestic Nuclear Detection Office shall transmit to
			 Congress a report. Such report shall—
					(1)describe the
			 progress of testing and evaluation under subsection (a); and
					(2)in coordination with U.S. Customs and
			 Border Protection and the Transportation Security Administration, describe the
			 development of a strategy under subsection (b).
					(d)ImplementationThe Domestic Nuclear Detection Office, U.S.
			 Customs and Border Protection, and the Transportation Security Administration
			 shall begin implementation of the strategy developed under subsection (b) after
			 verification of systems performance.
				128.Requirement to
			 provide preference to qualified anti-terrorism technologies
				(a)PreferenceIn using grant funds provided under this
			 Act to purchase products, equipment, services, devices, or technologies to be
			 employed in the implementation of any security plan required under this Act, a
			 grant recipient should, to the extent practicable, give preference to products,
			 equipment, services, devices, and technologies that the Secretary has
			 designated as qualified anti-terrorism technologies under the Support
			 Anti-terrorism by Fostering Effective Technologies Act of 2002 (subtitle G of
			 title VIII of the Homeland Security Act of 2002;
			 6 U.S.C. 441 et
			 seq.), if the grant recipient determines that such a product,
			 equipment, service, device, or technology meets or exceeds the requirements of
			 the security plan.
				(b)Savings
			 provisionNothing in this section shall affect grant recipient
			 requirements pursuant to
			 section
			 5323(j) of title 49, United States Code,
			 section
			 24305(f) of title 49, United States Code, and the Buy American
			 Act (41 U.S.C.
			 10).
				129.Promoting
			 liability protections for providers of covered transportation and related
			 technologiesThe Secretary
			 shall work with providers of covered transportation to identify for procurement
			 products, equipment, services, devices, and technologies to be employed in the
			 implementation of security plans required under this Act, that are designated
			 by the Secretary as qualified anti-terrorism technologies under the Support
			 Anti-terrorism by Fostering Effective Technologies Act of 2002 (subtitle G of
			 title VIII of the Homeland Security Act of 2002;
			 6 U.S.C. 441 et
			 seq.) or may otherwise be eligible for liability
			 protections.
			130.International
			 rail security program
				(a)Non-intrusive
			 inspection equipmentFor the
			 purpose of checking in-bound rail shipments to the United States for terrorists
			 or weapons, including weapons of mass destruction, the Secretary shall—
					(1)deploy, where practicable, non-intrusive
			 inspection imaging equipment at locations where rail shipments cross an
			 international border to enter the United States; or
					(2)implement alternative procedures to check
			 such rail shipments at locations where the deployment of non-intrusive
			 inspection imaging equipment is determined to not be practicable.
					(b)Advanced filing
			 of security data
					(1)In
			 generalThe Secretary
			 shall—
						(A)identify and seek the submission of
			 additional data elements for improved high-risk targeting related to the
			 movement of cargo through the international supply chain utilizing a railroad
			 prior to importation into the United States; and
						(B)analyze the data
			 provided pursuant to in paragraph (1) to identify high-risk cargo for
			 inspection.
						(2)International
			 supply chain definedFor purposes of this subsection, the term
			 international supply chain means the end-to-end process for
			 shipping goods to or from the United States beginning at the point of origin
			 (including manufacturer, supplier, or vendor) through a point of distribution
			 to the destination.
					(c)Use of
			 transportation dataIn carrying out this subsection, the
			 Secretary shall make use of data collected and maintained by the Secretary of
			 Transportation.
				131.Terrorist watchlist
			 and immigration status review at high-risk transportation sitesIn carrying out section 119, the Secretary
			 shall require each provider of covered transportation, including contractors
			 and subcontractors, assigned to a high-risk tier under section 102 to submit
			 the names of their employees to the Secretary to conduct checks of their
			 employees against available terrorist watchlists and immigration status
			 databases.
			132.Review of
			 grant-making efficiency
				(a)Annual
			 studyThe Comptroller General of the United States shall conduct
			 an annual study for each of the first 3 years after the enactment of this title
			 regarding the administration and use of the grants awarded under sections 105,
			 106, and 107 of this title, including—
					(1)the efficiency of
			 the division of the grant-making process, including whether the Department of
			 Transportation’s role in distributing, auditing, and monitoring the grant funds
			 produces efficiency compared to the consolidation of these responsibilities in
			 the Department of Homeland Security;
					(2)whether the roles
			 of the Department of Homeland Security and the Department of Transportation in
			 the administration of the grants permit the grants to be awarded and used in a
			 timely and efficient manner and according to their intended purposes;
					(3)the use of grant
			 funds, including whether grant funds are used for authorized purposes.
					(b)ReportThe Comptroller General of the United
			 States shall submit an annual report to the appropriate congressional
			 committees on the results of the study for each of the first 3 years after
			 enactment of this title, including any recommendations for improving the
			 administration and use of the grant funds awarded under sections 105, 106, and
			 107.
				133.Roles of the
			 Department of Homeland Security and the Department of
			 TransportationThe Secretary
			 of Homeland Security is the principal Federal official responsible for
			 transportation security. The roles and responsibilities of the Department of
			 Homeland Security and the Department of Transportation in carrying out sections
			 101, 103, 104, 105, 106, 107, 109, 110, 111, 113, 123, 124, 125, 126, 127, 128,
			 129, 130, 131, and 201 of this Act are the roles and responsibilities of such
			 Departments pursuant to the Aviation and Transportation Security Act
			 (Public Law
			 107–71); the Intelligence Reform and Terrorism Prevention Act
			 of 2004 (Public Law 108–458); the National
			 Infrastructure Protection Plan required by Homeland Security Presidential
			 Directive 7; Executive Order 13416: Strengthening Surface Transportation
			 Security, dated December 5, 2006; the Memorandum of Understanding between the
			 Department and the Department of Transportation on Roles and Responsibilities,
			 dated September 28, 2004; the Annex to the Memorandum of Understanding between
			 the Department and the Department of Transportation on Roles and
			 Responsibilities concerning Railroad Security, dated September 28, 2006; the
			 Annex to the Memorandum of Understanding between the Department and the
			 Department of Transportation on Roles and Responsibilities concerning Public
			 Transportation Security, dated September 8, 2005; and any subsequent agreements
			 between the Department of Homeland Security and the Department of
			 Transportation.
			134.Assessment and
			 report
				(a)StudyThe Secretary, in coordination with the
			 Secretary of Transportation, shall assess the safety and security
			 vulnerabilities of placing high voltage direct current electric transmission
			 lines along active railroad rights-of-way. In conducting the assessment, the
			 Secretary shall, at a minimum, evaluate the risks to local inhabitants and to
			 consumers of electric power transmitted by those lines, associated with a train
			 collision or derailment that damages such electric transmission lines.
				(b)ReportNot
			 later than 6 months after the date of enactment of this Act, the Secretary
			 shall transmit the results of the assessment in subsection (a) to the
			 appropriate congressional committees as defined in this Act.
				135.Study of foreign
			 rail security practicesThe
			 Secretary shall—
				(1)study select foreign rail security
			 practices, and the cost and feasibility of implementing selected best practices
			 that are not currently used in the United States, including—
					(A)implementing covert
			 testing processes to evaluate the effectiveness of rail system security
			 personnel;
					(B)implementing
			 practices used by foreign rail operators that integrate security into
			 infrastructure design;
					(C)implementing
			 random searches or screening of passengers and their baggage; and
					(D)establishing and maintaining an information
			 clearinghouse on existing and emergency security technologies and security best
			 practices used in the passenger rail industry both in the United States and
			 abroad; and
					(2)report the results of the study, together
			 with any recommendations that the Secretary may have for implementing covert
			 testing, practices for integrating security in infrastructure design, random
			 searches or screenings, and an information clearinghouse to the Committee on
			 Homeland Security and Governmental Affairs of the Senate, the Committee on
			 Homeland Security of the House of Representatives, the Committee on Commerce,
			 Science, and Transportation of the Senate, and the Committee on Transportation
			 and Infrastructure of the House of Representatives not later than 1 year after
			 the date of enactment of this Act.
				136.Alternative material
			 sourcesThe Secretary of
			 Transportation, in consultation with the Secretary, shall establish a program
			 to coordinate with State and local governments to minimize the need for
			 transportation of toxic inhalation hazardous materials by rail.
			137.Immunity for
			 reporting suspicious activities and mitigating terrorist threats relating to
			 transportation security
				(a)Immunity for
			 reporting suspicious behaviorAny person who makes or causes to
			 be made a voluntary disclosure of any suspicious transaction, activity or
			 occurrence indicating that an individual may be engaging or preparing to engage
			 in a matter described in subsection (b) to any employee or agent of the
			 Department of Homeland Security, the Department of Transportation, the
			 Department of Justice, any Federal, State, or local law enforcement officer,
			 any transportation security officer, or to any employee or agent of a
			 transportation system shall be immune from civil liability to any person under
			 any law or regulation of the United States, any constitution, law, or
			 regulation of any State or political subdivision of any State, for such
			 disclosure.
				(b)Covered
			 disclosuresThe matter referred to in subsection (a) is a
			 possible violation or attempted violation of law or regulation relating—
					(1)to a threat to
			 transportation systems or passenger safety or security; or
					(2)to
			 an act of terrorism, as defined in
			 section
			 3077 of title 18, United States Code, that involves or is
			 directed against transportation systems or passengers.
					(c)Immunity for
			 mitigation of threatsAny person, including an owner, operator or
			 employee of a transportation system, who takes reasonable action to mitigate a
			 suspicious matter described in subsection (b) shall be immune from civil
			 liability to any person under any law or regulation of the United States, any
			 constitution, law, or regulation of any State or political subdivision of any
			 State, for such action.
				(d)Limitation on
			 applicationSubsection (a) shall not apply to a statement or
			 disclosure by a person that, at the time it is made, is known by the person to
			 be false.
				(e)Attorney fees
			 and costsIf a person is named as a defendant in a civil lawsuit
			 for making voluntary disclosures of any suspicious transaction or taking
			 actions to mitigate a suspicious matter described in subsection (b), and the
			 person is found to be immune from civil liability under this section, the
			 person shall be entitled to recover from the plaintiff all reasonable costs and
			 attorney’s fees as allowed by the court.
				(f)Retroactive
			 applicationThis section shall apply to activities and claims
			 occurring on or after November 20, 2006.
				IISecure
			 Transportation Through Increased Use of Canine Detection Teams
			201.Increasing the
			 number of canine detection teams for transportation security
				(a)Minimum
			 requirementThe Secretary
			 shall coordinate with owners and providers of covered transportation systems to
			 encourage the deployment of canine detection teams at each high-risk
			 transportation system to provide continuous coverage if the Secretary considers
			 it necessary. Each canine detection team—
					(1)shall be trained
			 to detect explosives, and, to the greatest extent possible, chemical and
			 biological weapons; and
					(2)may be deployed to
			 alternate sites to provide additional coverage during times of increased risk
			 or due to specific threat information, as determined by the Secretary.
					(b)IncreaseThe Secretary shall coordinate with owners
			 and providers of covered transportation systems to encourage an increase in the
			 number of trained canine detection teams deployed at the Nation’s high-risk
			 rail and mass transit systems by not less than 10 percent each fiscal year for
			 fiscal years 2008 through 2012. Each canine detection team shall be trained to
			 detect explosives, and, to the greatest extent possible, chemical and
			 biological weapons.
				202.National
			 explosives detection canine team program increase
				(a)Increase in
			 teamsThe National Explosives
			 Detection Canine Team Program of the Transportation Security Administration may
			 train up to an additional 100 canine detection teams per year but shall train
			 at least the following numbers of additional teams:
					(1)50 in fiscal year
			 2008.
					(2)55 in fiscal year
			 2009.
					(3)60 in fiscal year
			 2010.
					(4)66 in fiscal year
			 2011.
					(5)73 in fiscal year
			 2012.
					(b)Deployed
			 throughout countryThe canine
			 detection teams authorized under this section shall be deployed across the
			 country to strengthen the security of covered transportation systems, including
			 buses, subway systems, ferries, and passenger railroad carriers.
				(c)ReportNot later than 90 days after the date of
			 the enactment of this section, the Administrator of the Transportation Security
			 Administration shall submit to the Committee on Homeland Security of the House
			 of Representatives and the Committee on Homeland Security and Governmental
			 Affairs of the Senate a report on the personnel and resource needs to fulfill
			 the requirements of this section.
				(d)AuthorizationThere
			 are authorized to be appropriated such sums as may be necessary to carry out
			 this section.
				203.Transportation
			 security administration breeding program increase
				(a)TSA Puppy
			 programThe Transportation
			 Security Administration Puppy Program shall work to increase the number of
			 domestically bred canines to help meet the increase in demand for canine
			 detection teams authorized in section 202 while preserving the current quality
			 of canines provided for training.
				(b)Report
			 requiredNot later than 90
			 days after the date of the enactment of this section, the Administrator of the
			 Transportation Security Administration shall submit to the Committee on
			 Homeland Security of the House and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report on the personnel and resource needs
			 to fulfill the requirements of this section.
				(c)AuthorizationThere
			 are authorized to be appropriated such sums as may be necessary to carry out
			 this section.
				
	
		
			Passed the House of
			 Representatives March 27, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
